Exhibit 10.1

 

 

LOAN AGREEMENT

 

BETWEEN

 

DTS, INC.,
as Borrower

 

AND

 

UNION BANK, N.A.
as Administrative Agent and the Initial Lender

 

July 18, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS AND ACCOUNTING TERMS

1

 

1.1

Defined Terms

1

 

1.2

Accounting Terms

19

 

1.3

UCC

19

 

1.4

Construction

19

 

1.5

USA Patriot Act Notice

20

 

 

 

 

2.

REVOLVING LOANS

20

 

2.1

Amount and Terms of Revolving Loan

20

 

2.2

Choice of Interest Rate

20

 

2.3

Request for Base Rate Loan

20

 

2.4

LIBOR Loans

20

 

2.5

Interest

21

 

2.6

Request and Disbursement

21

 

2.7

Payment of Interest

22

 

2.8

Maturity

22

 

2.9

Letters of Credit

22

 

2.10

Swingline Loans

24

 

2.11

Use of Proceeds

25

 

2.12

Optional Increase to the Revolving Commitment

26

 

 

 

 

3.

PAYMENT AND FEES

27

 

3.1

Principal and Interest

27

 

3.2

Unused Revolving Loan Fee

29

 

3.3

Fees to Agent

29

 

3.4

Late Payments

29

 

3.5

Breakage Fees

29

 

3.6

Term

30

 

3.7

Note and Accounting

30

 

3.8

Manner of Payment

30

 

3.9

Application of Payments

31

 

3.10

Use of Proceeds

31

 

3.11

All Obligations to Constitute One Obligation

31

 

3.12

Authorization to Make Loans

31

 

3.13

Authorization to Debit Accounts

32

 

3.14

Agent’s Right to Assume Funds Available for Revolving Loans

32

 

3.15

Defaulting Lenders

32

 

 

 

 

4.

CONDITIONS PRECEDENT

34

 

4.1

Conditions Precedent to Closing

34

 

4.2

Conditions to All Loans

35

 

--------------------------------------------------------------------------------


 

5.

REPRESENTATIONS AND WARRANTIES

36

 

5.1

Corporate Existence; Compliance with Law

36

 

5.2

Executive Offices; Corporate or Other Names; Conduct of Business

37

 

5.3

Authority; Compliance with Other Agreements and Instruments and Government
Regulations

37

 

5.4

No Governmental Approvals Required

37

 

5.5

Subsidiaries

37

 

5.6

Financial Statements

38

 

5.7

No Other Liabilities; No Material Adverse Effect

38

 

5.8

Title To and Location of Property

38

 

5.9

Intellectual Property

38

 

5.10

Litigation

39

 

5.11

Binding Obligations

39

 

5.12

No Default

39

 

5.13

ERISA

39

 

5.14

Regulation U; Investment Company Act

40

 

5.15

Disclosure

40

 

5.16

Tax Liability

40

 

5.17

Environmental Matters

40

 

5.18

Security Interests

40

 

5.19

Insurance

40

 

5.20

Solvency

40

 

 

 

 

6.

AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

40

 

6.1

Payment of Taxes and Other Potential Liens

41

 

6.2

Preservation of Existence

41

 

6.3

Maintenance of Insurance

41

 

6.4

Compliance with Applicable Law

41

 

6.5

Inspection Rights

42

 

6.6

Keeping of Records and Books of Account

42

 

6.7

Compliance with Agreements

42

 

6.8

Use of Proceeds

42

 

6.9

Hazardous Materials Laws

42

 

6.10

Future Subsidiaries

42

 

6.11

Further Assurances; Schedule Supplements

43

 

6.12

Financial Covenants

44

 

6.13

Maintenance of Property

44

 

6.14

Notification of Reportable Event

44

 

6.15

Pledge of DLL Note

44

 

6.16

Post Closing

44

 

 

 

 

7.

NEGATIVE COVENANTS

45

 

7.1

Disposition of Property

45

 

7.2

Fundamental Changes

45

 

7.3

Acquisitions

46

 

--------------------------------------------------------------------------------


 

 

7.4

Distributions

46

 

7.5

ERISA

46

 

7.6

Change in Control

46

 

7.7

Liens and Negative Pledges

46

 

7.8

Indebtedness and Guaranty Obligations

48

 

7.9

Transactions with Affiliates

48

 

7.10

Investments

49

 

7.11

Change in Nature of Business

50

 

7.12

Change in Fiscal Year or Accounting Method

50

 

 

 

 

8.

INFORMATION AND REPORTING REQUIREMENTS

50

 

8.1

Reports and Notices

50

 

8.2

Budgets

51

 

8.3

Resolution of Tax Dispute

51

 

8.4

Other Reports

52

 

 

 

 

9.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

52

 

9.1

Events of Default

52

 

9.2

Remedies

54

 

9.3

Waivers by Borrower

54

 

9.4

Proceeds

55

 

 

 

 

10.

SUCCESSORS AND ASSIGNS

55

 

 

 

 

11.

DISPUTE RESOLUTION

55

 

11.1

Alternative Dispute Resolution Agreement

55

 

11.2

No Limitation on Remedies

55

 

11.3

Inconsistency

56

 

 

 

 

12.

MISCELLANEOUS

56

 

12.1

Complete Agreement; Modification of Agreement

56

 

12.2

Reimbursement and Expenses

56

 

12.3

Indemnity

56

 

12.4

No Waiver

57

 

12.5

Severability; Drafting

57

 

12.6

Conflict of Terms

58

 

12.7

Notices

58

 

12.8

Binding Effect; Assignment

60

 

12.9

Right of Setoff

62

 

12.10

Sharing of Setoffs

62

 

12.11

Section Titles

63

 

12.12

Counterparts

63

 

12.13

Time of the Essence

63

 

12.14

GOVERNING LAW; VENUE

63

 

12.15

WAIVER OF JURY TRIAL

64

 

--------------------------------------------------------------------------------


 

 

12.16

Amendments; Consents

64

 

12.17

Foreign Lenders and Participants

65

 

12.18

Confidentiality

65

 

 

 

 

13.

AGENT

66

 

13.1

Appointment and Authorization

66

 

13.2

Lenders’ Credit Decisions

66

 

13.3

Agent and Affiliates

67

 

13.4

Proportionate Interest in any Collateral

67

 

13.5

Action by Agent

67

 

13.6

Liability of Agent

68

 

13.7

Indemnification

69

 

13.8

Successor Agent

69

 

13.9

No Obligations of Borrower

69

 

 

 

 

14.

COMMITMENT COSTS AND RELATED MATTERS

70

 

14.1

Eurodollar Costs and Related Matters

70

 

14.2

Capital Adequacy

72

 

14.3

Federal Reserve System/Wire Transfers

72

 

14.4

Assignment of Revolving Commitments Under Certain Circumstances; Duty to
Mitigate

73

 

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

Exhibit A                                                                    
Form of Commitment Assignment and Acceptance

Exhibit B                                                                    
Form of Compliance Certificate

Exhibit C                                                                    
Form of Notice of Borrowing

Exhibit D                                                                    
Request for Conversion/Continuation

 

Schedule 1.1                                                   Schedule of
Documents

Schedule 2.1                                                   Lenders:
Revolving Commitment— Pro Rata Share

Schedule 5.2                                                   Location of
Offices, Collateral and Books and Records

Schedule 5.5                                                   Subsidiaries

Schedule 5.9                                                   Intellectual
Property

Schedule 5.10                                            Litigation

Schedule 5.17                                            Hazardous Materials

Schedule 5.19                                            Insurance

Schedule 6.16                                            Post-Closing

Schedule 7.7                                                   Existing Liens

Schedule 7.8                                                 Existing
Indebtedness

Schedule 7.10                                            Existing Investments

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”), is entered into as of July 18, 2012, between
DTS, INC., a Delaware corporation (“Borrower”), UNION BANK, N.A., together with
any other lender hereunder from time to time (collectively, the “Lenders” and
individually, a “Lender”) and UNION BANK, N.A., as administrative agent
(“Agent”), effective as of the Closing Date, with reference to the following
facts:

 

RECITALS

 

A.                                    Borrower has requested that the Lenders
provide Borrower with a revolving line of credit in an amount equal to the
Revolving Commitment to be used by Borrower for working capital needs, capital
expenditures and general corporate purposes.

 

B.                                    Lenders are willing to extend such a
revolving line of credit to Borrower, subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1.                                    DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the respective meanings set forth below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through purchase of assets, merger or otherwise, (b) acquires control of
securities of a Person engaged in an ongoing business representing more than 50%
of the ordinary voting power for the election of directors or other governing
position if the business affairs of such Person are managed by a board of
directors or other governing body or (c) acquires control of more than 50% of
the ownership interest in any partnership, joint venture, limited liability
company, business trust or other Person engaged in an ongoing business that is
not managed by a board of directors or other governing body.

 

“Adjusted EBITDA” means, with respect to any fiscal period, the sum of (a) Net
Income for that period, plus (b) any non-operating, non-recurring loss or charge
reflected in such Net Income, minus (c) any non-operating, non-recurring gain or
income reflected in such Net Income, plus (d) Interest Expense of Borrower and
its Subsidiaries for that period, plus (e) the aggregate amount of federal,
foreign and state tax expense on or measured by income of Borrower and its
Subsidiaries for that period (whether or not payable during that period), minus
(f) the aggregate amount of federal and state credits against taxes on or
measured by income of such Borrower and its Subsidiaries for that period
(whether or not usable during that period)], plus (g) depreciation, amortization
and all other non-cash expenses of Borrower and its Subsidiaries for that
period, plus (h) non-Cash stock compensation expenses, plus (i) expenses
directly incurred in connection with the consummation of the Permitted SRS
Acquisition, any Permitted Acquisition (each, whether or not consummated) or any
other Acquisition to which the

 

1

--------------------------------------------------------------------------------


 

Required Lenders have consented, limited to amounts that are agreed upon by
Agent and Borrower, in each case as determined on a consolidated basis in
accordance with GAAP, consistently applied.  Pro forma credit shall be given for
EBITDA of a Person acquired by Borrower or any of its Subsidiaries as if such
Person was owned on the first day of the applicable period, and companies (or
identifiable business units or divisions) sold, transferred or otherwise
disposed of during any period will be treated as if not owned during the entire
applicable period (with any add backs to be agreed to in writing by Borrower and
Agent (with the consent of the Required Lenders)).

 

“Advance” means any advance or loan made or to be made by a Lender to Borrower
as provided in Section 2.

 

“Affiliate” means, with respect to any Person, another Person (i) that directly
or indirectly through one or more intermediaries controls, or is controlled by,
or is under common control with such Person; (ii) that beneficially owns or
holds 10% or more of any class of the outstanding voting securities of such
Person; or (iii) 10% or more of any class of the outstanding voting securities
of which is beneficially owned or held by such Person.  The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agent” means Union Bank, N.A. when acting in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Agent’s Office” means the Agent’s address as set forth in Section 12.7.1, or
such other address as the Agent hereafter may designate by written notice to
Borrower and the Lenders.

 

“Agreement” means this Loan Agreement, as the same may, from time to time, be
amended, supplemented, modified or restated.

 

“Alternative Dispute Resolution Agreement” means the Alternative Dispute
Resolution Agreement of even date herewith among Agent, each Lender, Borrower
and each Guarantor.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, and all orders and decrees of all
courts and arbitrators in proceedings or actions to which the Person in question
is a party or by which it or its properties are bound.

 

“Applicable LIBOR Margin” means 1.0%.

 

“Applicable LIBOR Rate” means a rate equal to the LIBOR plus the Applicable
LIBOR Margin.

 

“Authorized Party” means each Person identified in Section 3.12.

 

“Authorized Signatory” means (i) with respect to any Compliance Certificates
delivered to Agent hereunder, (a) the chief executive officer, (b) the
president, (c) the chief financial officer, (d) the vice president-finance and
accounting or (e) the treasurer, in each case of

 

2

--------------------------------------------------------------------------------


 

Borrower, and (ii) with respect to all other documents required to be executed
by Borrower and delivered to Agent and/or Lenders hereunder, each of the
foregoing persons or such other senior personnel of Borrower as may be duly
authorized and designated in writing by Borrower to execute documents,
agreements, and instruments on behalf of Borrower and to pledge Borrower’s real
and personal property.

 

“Bank Products Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, and other cash management or depository arrangements
entered into between Borrower and any Lender or an Affiliate of any Lender.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C.
Sections 101 et seq.), as amended from time to time.

 

“Base Rate” shall be equal to the higher of (i) the rate of interest most
recently announced by Agent as its Prime Rate or (ii) the Federal Funds Rate
plus one-half of one percent (0.50%).

 

“Base Rate Loan” means a Revolving Loan that bears interest at a rate based on
the Base Rate.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close, and
in reference to LIBOR Loans means a Business Day that is also a day on which
banks in the city of London are open for interbank or foreign exchange
transactions.

 

“BVI Sub” means DTS (BVI) Limited, a company incorporated in the British Virgin
Islands.

 

“Capital Expenditure” means any expenditure by Borrower or any of its
Subsidiaries for or related to fixed assets that is treated as a capital
expenditure under GAAP, including any amount which is required to be treated as
an asset subject to a Capital Lease Obligation.  The amount of Capital
Expenditures in respect of fixed assets purchased or constructed by Borrower or
any of its Subsidiaries in any fiscal period shall be net of any casualty
insurance proceeds received during such fiscal period by such Borrower or such
Subsidiary for casualties to fixed assets and applied to the repair or
replacement thereof.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.

 

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

 

(a)                                 Government Securities due within one year
after the date of the making of the Investment;

 

3

--------------------------------------------------------------------------------


 

(b)                                 readily marketable direct obligations of any
State of the United States of America or any political subdivision of any such
State or any public agency or instrumentality thereof given on the date of such
Investment a credit rating of at least Aa by Moody’s Investors Service, Inc. or
AA by Standard & Poor’s Rating Group (a division of McGraw Hill, Inc.), in each
case due within one year from the making of the Investment;

 

(c)                                  certificates of deposit or time deposits
issued by, bank deposits in, Eurodollar deposits through, bankers’ acceptances
of, and repurchase agreements covering Government Securities executed by Lender
or any bank incorporated under the Applicable Law of the United States of
America, any State thereof or the District of Columbia and having on the date of
such Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;

 

(d)                                 certificates of deposit issued by, bank
deposits in, Eurodollar deposits through, bankers’ acceptances of, and
repurchase agreements covering Government Securities executed by Lender or any
branch or office located in the United States of America of a bank incorporated
under the Applicable Law of any jurisdiction outside the United States of
America having on the date of such Investment combined capital, surplus and
undivided profits of at least $500,000,000, or total assets of at least
$15,000,000,000, in each case due within one year after the date of the making
of the Investment;

 

(e)                                  repurchase agreements covering Government
Securities executed by a broker or dealer registered under Section 15(b) of the
Securities Exchange Act of 1934, as amended, having on the date of the
Investment capital of at least $50,000,000, due within ninety (90) days after
the date of the making of the Investment; provided that the maker of the
Investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities or on the books of such registered broker or dealer,
as soon as practicable after the making of the Investment;

 

(f)                                   readily marketable commercial paper or
other debt securities issued by corporations doing business in and incorporated
under the Applicable Law of the United States of America or any State thereof or
of any corporation that is the holding company for a bank described in
clause (c) or (d) above given on the date of such Investment a credit rating of
at least P 1 by Moody’s Investors Service, Inc. or A 1 by Standard & Poor’s
Rating Group (a division of McGraw Hill, Inc.), in each case due within one year
after the date of the making of the Investment;

 

(g)                                  a readily redeemable “money market mutual
fund” sponsored by a bank described in clause (c) or (d) hereof, or a registered
broker or dealer described in clause (e) hereof, that has and maintains an
investment policy limiting its investments primarily to instruments of the types
described in clauses (a) through (f) hereof and given on the date of such
Investment a credit rating of at least Aa by Moody’s Investors Service, Inc. and
AA by Standard & Poor’s Rating Group (a division of McGraw Hill, Inc.); and

 

4

--------------------------------------------------------------------------------


 

(h)                                 corporate notes or bonds having an original
term to maturity of not more than one year issued by a corporation incorporated
under the Applicable Law of the United States of America or any State thereof,
or a participation interest therein; provided that (i) notes or bonds issued by
such corporation is given on the date of such Investment a credit rating of at
least Aa by Moody’s Investors Service, Inc. and AA by Standard & Poor’s Rating
Group (a division of McGraw Hill, Inc.), (ii) the amount of all such Investments
issued by the same issuer does not exceed $5,000,000 and (iii) the aggregate
amount of all such Investments does not exceed $15,000,000.

 

“Change in Control” means (a) any transaction or series of related transactions
in which any Person or two or more Persons acting in concert acquire beneficial
ownership (within the meaning of Rule 13d 3(a)(1) under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of more than 50% of the
ownership interests in Borrower, (b) Borrower consolidates with or merges into
another Person or conveys, transfers or leases its properties and assets
substantially as an entirety to any Person or any Person consolidates with or
merges into Borrower, in either event pursuant to a transaction in which the
ownership interests in Borrower are changed into or exchanged for Cash,
securities or other Property, with the effect that any Person becomes the
beneficial owner, directly or indirectly, of 50% or more of ownership interests
in Borrower, or (c)  a “change in control” as defined in any document governing
Material Indebtedness of Borrower.

 

“Charges” means all Federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, assessments, charges, liens, and all additional charges,
interest, penalties, expenses, claims or encumbrances upon or relating to
(a) the Collateral, (b) the Obligations, (c) the employees, payroll, income or
gross receipts of Borrower, (d) the ownership or use of any assets by Borrower,
or (e) any other aspect of Borrower’s business.

 

“Claim” means any and all suits, actions, or proceedings in any court or forum,
at law, in equity or otherwise; costs, fines, deficiencies, or penalties;
asserted claims or demands by any Person; arbitration demands, proceedings or
awards; damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of collection, defense or
appeal); enforcement of rights and remedies; or criminal, civil or regulatory
investigations.

 

“Closing Date” means the time and Business Day on which the conditions set forth
in Section 4.1 are satisfied or waived

 

“Collateral” means all of the collateral covered by the Collateral Documents.

 

“Collateral Assignment” means that certain Collateral Assignment executed by
Borrower in favor of Agent, for the ratable benefit of the Lenders, and
acknowledged by DLL.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreements, the Collateral Agreement, the Control Agreement, UCC financing
statements, and such other agreements, instruments and documents as Agent may
reasonably require pursuant to this Agreement to grant or perfect a security
interest or Lien in Collateral.

 

5

--------------------------------------------------------------------------------


 

“Commitment Assignment and Acceptance” means a Commitment Assignment and
Acceptance substantially in the form of Exhibit A.

 

“Compliance Certificate” means a Compliance Certificate in the form attached
hereto as Exhibit B signed by an Authorized Signatory.

 

“Contract” means, individually and collectively, all contracts, leases,
undertakings, and agreements (other than rights evidenced by chattel paper,
documents or instruments) in or under which any Person may now or hereafter have
any right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any account.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its property is bound.

 

“Control Agreement” means a deposit account control agreement or an investment
account control agreement executed and delivered by Borrower or any Domestic
Subsidiary, a depositary bank or securities intermediary, and Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws from
time to time in effect affecting the rights of creditors generally.

 

“Default” means any event which, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” means (i) for all then outstanding and any future Base Rate
Loans, a per annum default rate equal to the Base Rate plus two percent (2.0%),
and (ii) for all then outstanding LIBOR Loans, a per annum default rate equal to
the Applicable LIBOR Rate plus two percent (2.0%), which Default Rate with
respect to any LIBOR Loans shall be in effect until the end of the LIBOR Loan
Period, at which time (provided an Event of Default is then continuing) any such
LIBOR Loan(s) shall automatically convert to Base Rate Loan(s) and accrue
interest at the Default Rate set forth herein for Base Rate Loans.

 

“Defaulting Lender” means (a) a Lender which has failed to fund its portion of
any Loan, any participations in Letters of Credit or participations in Swingline
Loans required to be funded by it under this Agreement and has continued in such
failure for three Business Days after written notice from the Agent, (b) has
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding or (d) has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of

 

6

--------------------------------------------------------------------------------


 

judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or arrangements made with such Lender.

 

“Designated Eurodollar Market” means, with respect to any LIBOR Loan, the London
Eurodollar Market.

 

“Direct Deposit Account” means the deposit account maintained by Borrower with
Agent, as from time to time designated by Borrower by written notification to
Agent.

 

“Distribution” means, with respect to any shares of capital stock or membership
interests or any warrant or option to purchase an equity security or other
equity security issued by a Person, (a) the retirement, redemption, purchase or
other acquisition for Cash or for Property by such Person of any such security,
(b) the declaration or (without duplication) payment by such Person of any
dividend in Cash or in Property on or with respect to any such security, (c) any
Investment by such Person in the holder of 5% or more of any such security if a
purpose of such Investment is to avoid characterization of the transaction as a
Distribution and (d) any other payment in Cash or Property by such Person
constituting a distribution under Applicable Law with respect to such security.

 

“DLL” means DTS Licensing Limited, a company organized under the laws of the
Republic of Ireland.

 

“Dollars” or “$” means lawful currency of the United States.

 

“Domestic Subsidiary” means each direct or indirect Subsidiary of Borrower which
is organized under the laws of the United States of America or any state thereof
or the District of Columbia.

 

“Eligible Assignee” means (a) another Lender (but not a Defaulting Lender),
(b) with respect to any Lender, any Affiliate of that Lender, (c) any commercial
bank having total assets of $1,000,000,000 or more, (d) any (i) savings bank,
savings and loan association or similar financial institution or (ii) insurance
company engaged in the business of writing insurance which, in either case
(A) has total assets of $1,000,000,000 or more, (B) is engaged in the business
of lending money and extending credit under credit facilities substantially
similar to those extended under this Agreement and (C) is operationally and
procedurally able to meet the obligations of a Lender hereunder to the same
degree as a commercial bank and (e) any other financial institution (including a
mutual fund or other fund) having total assets of $1,000,000,000 or more which
meets the requirements set forth in subclauses (B) and (C) of clause (d) above;
provided that each Eligible Assignee must either (aa) be organized under the
laws of the United States of America, any State thereof or the District of
Columbia or (bb) be organized under the laws of the Cayman Islands or any
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of such a country, and (i) act hereunder
through a branch, agency or funding office located in the United States of
America and (ii) be exempt from withholding of tax on interest and deliver the
documents related thereto pursuant to Section 12.17.

 

7

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liabilities and Costs” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, costs and
expenses that relate to any health or safety condition regulated under any
Environmental Law or in connection with any other environmental matter or
Release, threatened Release, or the presence of any Hazardous Material.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a “controlled group of corporations,” a group of trades or
businesses under “common control,” or an “affiliated service group,” which
includes Borrower within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986.

 

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

 

“Event of Default” means any of the events specified in Section 9.1.

 

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective)”.  If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such date under the caption “Federal Funds Effective Rate”.  If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by Agent in its reasonable discretion.  For purposes of this Agreement,
any change in the Base Rate due to a change in the Federal Funds Rate shall be
effective as of the opening of business on the effective date of such change.

 

“Financial Statements” means the income statement, balance sheet and statement
of cash flows of Borrower and its Subsidiaries, internally prepared for each
Fiscal Quarter, and audited for each Fiscal Year, in each case prepared in
accordance with GAAP including the notes and schedules thereto.

 

8

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
specifically ending March 31, June 30, September 30, and December 31 of each
year.

 

“Fiscal Year” means the twelve (12) month fiscal period of Borrower ending
December 31 of each year.  Subsequent changes of the Fiscal Year of Borrower
shall not change the term “Fiscal Year” unless Agent shall consent in writing to
such change.

 

“Foreign Subsidiary” means each direct or indirect Subsidiary of Borrower which
is organized in a jurisdiction other than the United States of America or any
state thereof.

 

“Fronting Bank” means Union Bank, N.A. together with its successors and assigns.

 

“Funded Debt” has the meaning set forth in Section 6.12.3.

 

“Funded Debt to Adjusted EBITDA Ratio” has the meaning set forth in
Section 6.12.3.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.

 

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

 

“Guarantor” means each of DTS Washington, LLC, a Delaware limited liability
company, and any other Person who becomes a party to the Guaranty in connection
with the SRS Acquisition or in accordance with Section 6.10.

 

“Guaranty” means that certain Guaranty executed by each Guarantor in favor of
Agent and the Lenders.

 

“Guaranty Obligations” means, with respect to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person (a) to purchase
or repurchase any such primary obligation, (b) to advance or supply funds (1)
for the purchase or payment of any such primary obligation, or (2) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) to
indemnify the owner of such primary obligation against loss in respect thereof;
provided that the term shall not include endorsements for collection or deposit
in the ordinary course of

 

9

--------------------------------------------------------------------------------


 

business.  The amount of any “Guaranty Obligations” at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligations is made, and (y) the maximum amount for which such Person may be
liable pursuant to the terms of the instrument embodying such Guaranty
Obligations; or, if not stated or determinable, the maximum reasonably
anticipated liability (assuming full performance) in respect thereof.

 

“Hazardous Material” means any substance, material or waste, the generation,
handling, storage, treatment or disposal of which is regulated by any
Governmental Authority, or forms the basis of liability now or hereafter under,
any Environmental Law in any jurisdiction in which Borrower has owned, leased,
or operated real property or disposed of hazardous materials.

 

“Indebtedness” means, without duplication:  (a) all indebtedness for borrowed
money or for the deferred purchase price of property or services (including
reimbursement and all other obligations with respect to letters of credit and
bankers’ acceptances, whether or not matured), excluding (i) trade and other
account payables in the ordinary course of business not past due for more than
60 days after the date on which such account was created, (ii) the amount due
for goods or services purchased from trade vendors and other suppliers through
the use of a commercial credit card purchase card; and (iii) surety bonds;
(b) all obligations evidenced by notes, bonds, debentures or similar
instruments; (c) all indebtedness created or arising under any conditional sale
or other title retention agreements with respect to property acquired (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(d) all Capital Lease Obligations; (e) all Guaranty Obligations; (f) all
Indebtedness referred to in clauses (a), (b), (c), (d) or (e) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in Property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness; (g)  the Obligations; (h) all “Unfunded Pension
Liabilities” (defined as the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Internal Revenue Code of 1986
for the applicable plan year); (i) all obligations under Interest Rate
Protection Agreements as calculated under FASB 133 or other pronouncements under
GAAP, and (j) all obligations with respect to deposits or maintenance reserves
to the extent not supported by Cash reserved specifically therefor.

 

“Indemnified Person” means Agent and each Lender and each of the foregoing
parties’ respective Affiliates, employees, attorneys and Agent.

 

“Intellectual Property” means all of the following now owned or hereafter
acquired by Borrower or any of its Subsidiaries:  (a) patents, trademarks, trade
dress, trade names, service marks, copyrights, trade secrets and all other
intellectual property or licenses thereof; and (b) all Proceeds of the
foregoing.

 

“Intercompany Note” means a promissory note evidencing any Indebtedness of a
Subsidiary or Affiliate to Borrower.

 

10

--------------------------------------------------------------------------------


 

“Interest Expense” means, with respect to any fiscal period, the consolidated
interest expense of Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

 

“Interest Rate Protection Agreement” means an ISDA Master Agreement or other
written agreement between Borrower and any Lender or an Affiliate of any Lender
providing for “swap”, “cap”, “collar” or other interest rate protection with
respect to any Indebtedness.

 

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person.  The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in Cash or has been converted into Cash),
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Lender” means each Lender named in Schedule 2.1 and each other party that may
be named a “Lender” under this Agreement.

 

“Lender Commitment Amount” means the amount of funds a Lender has committed to
advance to Borrower pursuant to the terms hereof, such amount calculated at any
time by taking the product of such Lender’s Pro Rata Share and the Revolving
Commitment.

 

“Letter of Credit” means an irrevocable standby letter of credit or a commercial
letter of credit issued by Fronting Bank for the account of Borrower pursuant to
Section 2.9.

 

“Letter of Credit Agreement” has the meaning set forth in Section 2.9.

 

“LIBOR” means, for any LIBOR Loan Period, the rate determined by Agent to be the
per annum rate (rounded upward to the nearest one-hundredth of one
percent (1/100%)) at which deposits in immediately available funds and in lawful
money of the United States would be offered to Agent by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by Agent that has been nominated by the British
Banker’s Association as an authorized information vendor for the purpose of
displaying such rates) at approximately 11:00 a.m. (London time)
two (2) Business Days before the first day of such LIBOR Loan Period, in an
amount equal to the principal amount of, and for a length of time equal to the
LIBOR Loan Period for, the LIBOR Loan sought by Borrower.

 

“LIBOR Basis” means a per annum interest rate equal to the quotient of (a) LIBOR
divided by (b) one minus the LIBOR Reserve Percentage, stated as a decimal.  The
LIBOR Basis shall be rounded upward to the nearest one-hundredth of one
percent (1/100%) and, once determined, shall remain unchanged during the
applicable LIBOR Loan Period, except for changes to reflect adjustments in the
LIBOR Reserve Percentage.

 

“LIBOR Loan” means a Revolving Loan that bears interest at a rate based on
LIBOR.

 

11

--------------------------------------------------------------------------------


 

“LIBOR Loan Period” means, for each LIBOR Loan, each one, three, six or twelve
month period (or such other longer or shorter period as approved by the
Lenders), as selected by Borrower pursuant to Section 0, during which LIBOR
applicable to such LIBOR Loan shall remain unchanged; provided, that (a) any
applicable LIBOR Loan Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such LIBOR Loan
Period shall end on the immediately preceding Business Day, (b) any applicable
LIBOR Loan Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such LIBOR Loan Period is
to end shall (subject to clause (a) above) end on the last day of such calendar
month, and (c) no LIBOR Loan Period shall extend beyond the Maturity Date.

 

“LIBOR Reserve Percentage” means the percentage (if any) in effect from time to
time under Regulation D of the Board of Governors of the Federal Reserve System
as the maximum reserve requirement applicable with respect to Eurocurrency
Liabilities (as that term is defined in Regulation D), whether or not any Lender
has any Eurocurrency Liabilities subject to such reserve requirement at that
time.  The LIBOR Basis for any LIBOR Loan shall be adjusted as of the effective
date of any change in the LIBOR Reserve Percentage.

 

“License” means any license granted by Borrower or any Subsidiary under any
written agreement granting the right to use any Intellectual Property or other
license of rights or interests now held or hereafter acquired by Borrower or
such Subsidiary.

 

“Lien” means, with respect to any property, any security deed, mortgage, deed to
secure debt, deed of trust, lien, pledge, assignment, charge, security interest,
title retention agreement, negative pledge, levy, execution, seizure,
attachment, garnishment, legal or equitable right, title or interest of another
Person, option or other encumbrance of any kind in respect of such property,
whether or not choate, vested, or perfected.

 

“Liquidity Amount” means the amount of Cash or Cash Equivalents of Borrower and
its Subsidiaries on deposit in deposit accounts or investment accounts
maintained with depositary banks and other financial institutions located both
in the United States and outside of the United States.

 

“Loan” means all loans and advances made by Lenders to or for the benefit of
Borrower under this Agreement, including but not limited to the Revolving Loans,
or under any of the Loan Documents.

 

“Loan Documents” means collectively, this Agreement, the Revolving Notes, the
Swingline Note, the Guaranty, the Collateral Documents, and any and all other
agreements, documents, or instruments (including financing statements) entered
into in connection with the transactions contemplated by this Agreement,
together with all alterations, amendments, changes, extensions, modifications,
refinancings, refundings, renewals, replacements, restatements, or supplements,
of or to any of the foregoing.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, assets, operations or condition (financial or otherwise) of Borrower
and its Subsidiaries, taken as

 

12

--------------------------------------------------------------------------------


 

a whole, (b) the ability of Borrower or any Guarantor to pay or perform in
accordance with the terms of any of the Loan Documents, (c) the rights and
remedies of Agent or any Lender under any of the Loan Documents or (d) the
legality, validity, binding effect or enforceability against Borrower or any
Guarantor of any Loan Document to which such Person is a party.

 

“Material Indebtedness” means any Indebtedness (other than the Obligations) of
Borrower or any of its Subsidiaries in a principal amount exceeding $5,000,000.

 

“Maturity Date” means the earlier of (a) July 18, 2015 or (b) the date of
prepayment in full by Borrower of the Obligations and the termination of the
Revolving Commitment in accordance with the provisions of Section 3.1.

 

“Negative Pledge” means a Contractual Obligation which contains a covenant
binding on Borrower or any of its Subsidiaries that prohibits Liens on any of
its Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
Property that is the subject of such Lien; (b) any such covenant that does not
apply to Liens securing the Obligations; and (c) customary permitted junior
Liens to be agreed upon by Borrower and Agent.

 

“Net Income” means, with respect to any fiscal period, the consolidated net
income (or loss) of Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

 

“New Lender” has the meaning set forth in Section 2.12.2.

 

“Note” means individually or collectively those certain promissory notes
evidencing the Loan made pursuant to this Agreement, including but not limited
to: (a) the Revolving Notes and (b) the Swingline Note.

 

“Notice of Borrowing” means a written request for a Loan substantially in the
form of Exhibit C signed by an Authorized Signatory of Borrower and properly
completed to provide all information required to be included therein.

 

“Obligations” means all loans, advances, debts, expense reimbursements, fees,
liabilities and obligations, for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower or any Guarantor to any Lender of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under this Agreement or in connection with any of the other Loan
Documents (including Interest Rate Protection Agreements and Bank Products
Agreements), and all covenants and duties regarding such amounts.  This term
includes all principal, interest (including interest which accrues after the
commencement of any case or proceeding in bankruptcy, or for the reorganization
of Borrower), fees, Charges, expenses, reasonable attorneys’ fees and any other
sum chargeable to Borrower or any Guarantor under this Agreement or any of the
other Loan Documents, and all principal and interest due in respect of the
Loans.

 

“Party” means any Person which now or hereafter is a party to any of the Loan
Documents.

 

13

--------------------------------------------------------------------------------


 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (as amended and supplemented from time to time).

 

“Payment Date” means (i) for LIBOR Loan Periods of one or three months, the last
day of the LIBOR Loan Period for such LIBOR Loan and (ii) for six and twelve
month LIBOR Loan Periods, the three-month anniversary as customarily determined
for a six-or twelve month LIBOR Loan and the last day of the LIBOR Loan Period
for such LIBOR Loan.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or to which Borrower
contributes or has an obligation to contribute.

 

“Permitted Acquisition” means any Acquisition by Borrower or any Subsidiary if
each of the following conditions are met:

 

(a)                                 no Default or Event of Default then exists
or would result therefrom;

 

(b)                                 after giving pro forma effect to such
Acquisition, (1) Borrower is in compliance with all financial covenants set
forth in Section 6.12 and (2) Borrower and its Subsidiaries, taken as a whole,
is Solvent;

 

(c)                                  the Person to be acquired is engaged in the
business conducted by the Borrower and the Subsidiaries on the Closing Date or
in a similar business;

 

(d)                                 Borrower has provided Agent with written
notice of the proposed Acquisition at least 10 Business Days prior to the
anticipated closing date of the proposed Acquisition and, not later than 5
Business Days prior to the anticipated closing date of the proposed Acquisition,
copies of the then current acquisition agreement and other material documents
relative to the proposed Acquisition, provided that Borrower shall provide Agent
with the true, correct, and complete copies of the acquisition agreement and
other material documents no later than 30 days following the closing date of
such proposed Acquisition;

 

(e)                                  the board of directors or other similar
governing body of the Person to be acquired has not indicated publicly its
opposition to the consummation of such Acquisition; and

 

(f)                                   unless otherwise consented to by the
Required Lenders, the aggregate consideration paid or to be paid (whether Cash,
notes, Stock, or assumption of debt or otherwise) by the Borrower and/or its
Subsidiaries in any one such Acquisition does not exceed $50,000,000.

 

For the avoidance of doubt, the above conditions do not apply to the Permitted
SRS Acquisition.

 

“Permitted Indebtedness” has the meaning set forth in Section 7.8.

 

14

--------------------------------------------------------------------------------


 

“Permitted Liens” has the meaning set forth in Section 7.7.

 

“Permitted SRS Acquisition” means the SRS Acquisition if each of the following
conditions are met:

 

(a)                                 the transactions comprising the SRS
Acquisition are consummated substantially in accordance with the SRS Merger
Agreement;

 

(b)                                 Prior to the consummation of the SRS
Acquisition, Borrower has delivered to Agent (i) a chart depicting the corporate
structure of Borrower after giving effect to the transactions comprising the SRS
Acquisition and (ii) a final executed copy of the SRS Merger Agreement together
with all exhibits and schedules thereto and all amendments thereof;

 

(c)                                  the assets of SRS and its Subsidiaries are
free and clear of Liens, other than Permitted Liens, after giving effect to the
SRS Acquisition; and

 

(d)                                 Agent has received such other information
concerning SRS and its Subsidiaries as may be reasonably requested.

 

“Person” means any individual or entity, including a trustee, sole
proprietorship, partnership, limited partnership, limited liability partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, entity or
government (whether Federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, with respect to Borrower or any of its Affiliates, at any time, an
employee benefit plan, as defined in Section 3(3) of ERISA, which Borrower or
any of its Affiliates maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

 

“Pledge Agreement (BVI Sub)” means that certain Share Charge, governed by the
laws of the British Virgin Islands, executed and delivered by Borrower in favor
of Agent, for the ratable benefit of the Lenders, with respect to the charge by
Borrower of 65% of the issued and outstanding shares of BVI Sub.

 

“Prime Rate” means the rate of interest publicly announced from time to time by
Agent as its “reference rate.”  The “reference rate” is one of several base
rates used by Agent and serves as the basis upon which effective rates of
interest are calculated for loans and other credits making reference thereto. 
The “reference rate” is not necessarily the lowest base interest rate used by
Agent.  The “reference rate” is evidenced by the recording thereof after its
announcement in such internal publication or publications as Agent may
designate.  Any change in the Prime Rate announced by Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower or any Subsidiary from time to time
with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to Borrower or any Subsidiary

 

15

--------------------------------------------------------------------------------


 

from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of any Collateral by any governmental body,
authority, bureau or agency (or any person acting under color of Governmental
Authority); (c) any claim of Borrower or any Subsidiary against third parties
for past, present or future infringement or dilution of any Intellectual
Property or for injury to the goodwill associated with any Intellectual
Property; (d) any recoveries by Borrower or any Subsidiary against third parties
with respect to any litigation or dispute concerning any Collateral; and (e) any
and all other amounts from time to time paid or payable under or in connection
with any Collateral, upon disposition or otherwise.

 

“Property” means any real property or personal property (including Intellectual
Property) owned, leased or operated by Borrower or any Subsidiary.

 

“Pro Rata Share” means, with respect to each Lender, the percentage of the
Revolving Commitment set forth opposite the name of that Lender on Schedule 2.1,
as such percentage may be increased or decreased pursuant to Section 2.12 or
otherwise.  Any Lender’s Pro Rata Share with respect to Swingline Loans or
Letters of Credit shall be the same as its Pro Rata Share of the Revolving
Commitment.

 

“Quarterly Payment Date” means each January 2, April 1, July 1 and October 1,
commencing with October 1, 2012.

 

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

 

“Regulation X” means Regulation X, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

 

“Release” means, as to Borrower or any Subsidiary, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Materials in the indoor or outdoor
environment, including the movement of Hazardous Materials through or in the
air, soil, surface water, ground water or property.

 

“Required Lenders” means (a) all Lenders, with respect to those decisions
requiring unanimous consent of all Lenders as set forth in Section 12.16 or
where there are two (2) or fewer Lenders, (b) all affected Lenders, with respect
to those decisions requiring consent of all affected Lenders as set forth in
Section 12.16 and (c) with respect to all other decisions required of the
Lenders hereunder, those Lenders holding Revolving Notes evidencing in the
aggregate 50.1% or more of the aggregate Indebtedness then evidenced by the
Revolving Notes (or if no Revolving Loans are then outstanding, those Lenders
who hold 50.1% or more of the Revolving Commitment); provided that at any time
any Lender is a Defaulting Lender, such Defaulting Lender shall be excluded in
determining “Required Lenders” and “Required Lenders” shall mean at such time
non-Defaulting Lenders having an aggregate of 50.1% or more of the aggregate
Indebtedness then evidenced by the Revolving Notes of non-Defaulting Lenders (or
if no Revolving Loans are then outstanding, those non-Defaulting Lenders who
hold 50.1% or more of the Revolving Commitment of the non-Defaulting Lenders).

 

“Revolving Availability” means, at any time, an amount equal to the (a) the
Revolving Commitment then in effect less (b) the amount of any outstanding
Revolving Loans less (c) the

 

16

--------------------------------------------------------------------------------


 

undrawn and unpaid amount of any outstanding Letter of Credit less (d) the
amount of any outstanding Swingline Loans.

 

“Revolving Commitment” means, subject to Section 2.12, Thirty Million Dollars
($30,000,000), as increased or decreased in accordance with Section 2.12 or
otherwise.  The respective Pro Rata Shares of the Lenders with respect to the
Revolving Commitment are set forth in Schedule 2.1.

 

“Revolving Loan” means a loan(s) made by the Lenders to Borrower pursuant to
Section 2.1.

 

“Revolving Note” means each promissory note executed and delivered by Borrower
to each Lender in the principal amount of its Lender Commitment Amount, dated as
of the Closing Date, together with any other notes subsequently executed and
delivered by Borrower to any Lender evidencing at any time any portion of the
Revolving Loans.

 

“Schedule of Documents” means the schedule listing certain documents and
information to be delivered in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereunder and thereunder, in the
form of Schedule 1.1.

 

“Security Agreement” means that certain Security Agreement executed by Borrower
and the Guarantors in favor of Agent, for the ratable benefit of the Lenders.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Solvent” means, with respect to any Person, that the aggregate present fair
saleable value of such Person’s assets is in excess of the total amount of its
probable liabilities on its existing debts as they become absolute and matured,
such Person has not incurred debts beyond its foreseeable ability to pay such
debts as they mature, and such Person has capital adequate to conduct the
business it is presently engaged in or is about to engage in.

 

“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable authority charged with the interpretation
or administration thereof, or compliance by Lender or its LIBOR lending office
with any request or directive (whether or not having the force of Law) of any
such Governmental Authority, central bank or comparable authority.

 

“SRS” means SRS Labs, Inc., a Delaware corporation.

 

“SRS Acquisition” means the acquisition by Borrower of SRS pursuant to the SRS
Merger Agreement.

 

“SRS Merger Agreement” means that certain Agreement and Plan of Merger and
Reorganization dated as of April 16, 2012, by and among Borrower, DTS Merger
Sub, Inc., a Delaware corporation, DTS, LLC, a Delaware limited liability
company, and SRS, as amended from time to time so long as no such amendment is
materially adverse to the interests of the Lenders without the consent of the
Required Lenders.

 

17

--------------------------------------------------------------------------------


 

“Standby Letter of Credit Fee” has the meaning set forth in Section 2.9.4.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
general or limited partnership interests, participation or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

“Subordinated Debt” means any Indebtedness of Borrower that (a) does not have
any scheduled principal payment, mandatory principal prepayment or sinking fund
payment due prior to the date that is one year after the Termination Date,
(b) is not secured by any Lien on any Property of Borrower or any of its
Subsidiaries, (c) is not guarantied by any Subsidiary of Borrower unless such
Subsidiary is party to the Guaranty and such guaranty of such Indebtedness is
subordinated to the Guaranty, (d) is subordinated in right of payment to the
Obligations in a manner reasonably satisfactory to the Required Lenders and
contains such other protective terms with respect to senior debt (such as
amount, maturity, amortization, interest rate, covenants, defaults, remedies,
payment blockage and terms of subordination) as the Required Lenders may
reasonably require, (e) is subject to such financial and other covenants and
events of defaults as may be reasonably acceptable to Agent and Required Lenders
and (f) is subject to customary interest blockage and delayed acceleration
provisions as may be reasonably acceptable to Agent and Required Lenders.

 

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired:  (a) in the case of a corporation
or limited liability company, of which a majority of the securities having
ordinary voting power for the election of directors or other governing body
(other than securities having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership, of which
a majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries. 
Unless otherwise specified, all references to Subsidiaries mean Subsidiaries of
Borrower.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.10 in an amount up to, but not exceeding, Five
Million Dollars ($5,000,000.00), as such amount may be reduced from time to time
in accordance with the terms hereof.

 

“Swingline Lender” means Union Bank, N.A., together with its successors and
assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to Borrower pursuant
to Section 2.10.

 

“Swingline Maturity Date” means the date which is ten (10) Business Days after
such loan is made.

 

18

--------------------------------------------------------------------------------


 

“Swingline Note” means the promissory note of Borrower payable to the order of
the Swingline Lender in a principal amount equal to the amount of the Swingline
Commitment.

 

“Tax Dispute” has the meaning set forth in Section 8.3.

 

“Termination Date” means the date on which the Loans and all other Obligations
under this Agreement and the other Loan Documents are indefeasibly paid in full,
in Cash, and Borrower shall have no further right to borrow any moneys or obtain
other credit extensions or financial accommodations under this Agreement.

 

“Total Unutilized Revolving Loan Commitment” means, at any time, an amount equal
to the remainder of (x) the Revolving Loan Commitment then in effect less
(y) the sum of the aggregate principal amount of (i) all Revolving Loans then
outstanding; (ii) all Swingline Loans then outstanding; and (iii) the undrawn
and unpaid amount of any outstanding Letters of Credit.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of California; provided, that in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of California, the term “UCC” means the Uniform Commercial Code as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

“Unused Revolving Loan Fee” has the meaning ascribed thereto in Section 3.2.

 

1.2                               Accounting Terms.  All accounting terms used,
but not specifically defined, in this Agreement shall be construed and defined
in accordance with GAAP.

 

1.3                               UCC.  Any terms that are defined in the UCC
and used, but not specifically defined, in this Agreement shall be construed and
defined in accordance with the UCC.

 

1.4                               Construction.  For purposes of this Agreement
and the other Loan Documents, the following rules of construction shall apply,
unless specifically indicated to the contrary:  (a) wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments thereof and any successor
statutes and regulations; (e) the words “herein,” “hereof” and “hereunder” or
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, as the same may from time to time be amended,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement; (f) all references in this Agreement or in
the schedules to this Agreement to sections, schedules, disclosure schedules,
exhibits, and attachments shall refer to the corresponding sections, schedules,
disclosure schedules, exhibits, and attachments of or to this Agreement; and
(g) all references to any instruments or agreements, including references to any
of the Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.

 

19

--------------------------------------------------------------------------------


 

1.5                               USA Patriot Act Notice.  Each Lender is
subject to the Patriot Act and hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, each Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow each Lender to
identify Borrower in accordance with the Patriot Act.

 

2.                                    REVOLVING LOANS

 

2.1                               Amount and Terms of Revolving Loan.  Subject
to the terms and conditions of this Agreement, each Lender shall, pro rata
according to its Lender Commitment Amount, extend Revolving Loans to Borrower
from time to time until the Maturity Date.  The aggregate amount of Revolving
Loans outstanding shall not exceed at any time the Revolving Commitment.  Prior
to the Maturity Date, Borrower may repay at any time any outstanding Revolving
Loans, without premium or penalty (except as provided in Section 3.5) and any
amounts so repaid may be reborrowed, up to the Revolving Availability. 
Revolving Loans shall be evidenced by and repayable in accordance with the terms
of the Revolving Notes and this Agreement.

 

2.2                               Choice of Interest Rate.  Any Revolving Loan
shall, at the option of Borrower, be made either as a Base Rate Loan or as a
LIBOR Loan; provided that if a Default or Event of Default has occurred and is
continuing, all Loans shall be made as Base Rate Loans.  If Borrower fails to
give notice to Agent specifying whether any LIBOR Loan is to be repaid,
continued as a LIBOR Loan or converted to a Base Rate Loan on the last day of
the applicable LIBOR Loan Period, such LIBOR Loan shall be continued as a LIBOR
Loan on the last day of such LIBOR Loan Period for a LIBOR Loan Period of equal
duration, unless a Default or Event of Default has occurred and is continuing in
which case such LIBOR Loan shall be converted to a Base Rate Loan.  Each request
for a Revolving Loan shall, among other things, specify (a) the date of the
proposed Revolving Loan, which shall be a Business Day, (b) the amount of the
Revolving Loan, (c) whether it is to be a Base Rate Loan or a LIBOR Loan, and
(d) the LIBOR Loan Period, if applicable.

 

2.3                               Request for Base Rate Loan.  Borrower shall
give to Agent irrevocable notice of a request for a Base Rate Loan by delivering
a Notice of Borrowing by electronic mail transmission not later than 9:00 a.m.
(California time) on the date of the proposed Base Rate Loan.

 

2.4                               LIBOR Loans.

 

2.4.1                                     Borrower shall give to Agent
irrevocable notice of a request for a LIBOR Loan by delivering a Notice of
Borrowing by electronic mail transmission not later than three (3) Business Days
prior to the date of the proposed LIBOR Loan.  Notwithstanding the foregoing, a
LIBOR Loan may be requested by telephone by an Authorized Signatory of Borrower,
in which case Borrower shall confirm such request by promptly delivering a
Notice of Borrowing (conforming to the preceding sentence) in person or by
electronic mail transmission to Agent.  Agent shall confirm its determination of
the applicable LIBOR Basis as of two (2) Business Days prior to the date of the
requested LIBOR Loan.  Each determination by Agent of a LIBOR Basis shall,
absent manifest error, be deemed final, binding and conclusive upon Borrower. 
Agent shall incur no liability whatsoever hereunder in acting upon any
telephonic

 

20

--------------------------------------------------------------------------------


 

request for a LIBOR Loan purportedly made by an Authorized Signatory of
Borrower, and Borrower hereby agrees to indemnify Agent from any loss, cost,
expense or liability as a result of so acting, except for any such loss, cost,
expense or liability resulting from Agent’s gross negligence or willful
misconduct . The LIBOR Loan Period for each LIBOR Loan shall be fixed at one,
three, six or twelve months.

 

2.4.2                                     Each LIBOR Loan shall be in a
principal amount of not less than $250,000 and in an integral multiple of
$50,000 and (ii) the total aggregate principal amount of all LIBOR Loans
outstanding at any one time shall not exceed the Revolving Commitment.

 

2.4.3                                     Unless Agent otherwise consents, at no
time shall there be more than six (6) tranches of LIBOR Loans outstanding under
the Revolving Commitment.

 

2.4.4                                     At least three (3) Business Days prior
to (i) the last day of the LIBOR Loan Period for a LIBOR Loan or (ii) the
requested date of a conversion of a Base Rate Loan to a LIBOR Loan, Borrower
shall give written notice substantially in the form of Exhibit D via electronic
mail to Lender (which notice shall be irrevocable three (3) Business Days prior
before the requested date of the applicable Loan) specifying (a) whether all or
a portion of such LIBOR Loan outstanding on the last day of the LIBOR Loan
Period is to be continued in whole or in part as a LIBOR Loan, in which case
such notice shall also specify the LIBOR Loan Period that Borrower shall have
selected for such new LIBOR Loan; provided, that if a Default or Event of
Default has occurred and is continuing, Borrower shall not have the option to
continue such LIBOR Loan as a new LIBOR Loan, (b) whether all or a portion of
such LIBOR Loan outstanding on the last day of the LIBOR Loan Period is to be
converted in whole or in part as a Base Rate Loan, or (c) whether all or a
portion of such Base Rate Loan outstanding is to be converted in whole or in
part as a LIBOR Loan, in which case such notice shall also specify the LIBOR
Loan Period that Borrower shall have selected for such LIBOR Loan; provided,
that if a Default or Event of Default has occurred and is continuing, Borrower
shall not have the option to convert such Base Rate Loan as a LIBOR Loan;
provided, that any such conversion or continuation described in clauses (a) and
(b) above shall be in a principal amount of not less than $250,000 and in an
integral multiple of $50,000.  Upon the last day of such LIBOR Loan Period such
LIBOR Loan will, subject to the provisions of this Agreement, be so repaid,
converted or continued, as applicable.

 

2.5                               Interest.  Borrower shall pay interest to
Lender on each outstanding and unpaid Revolving Loan at (a) a fluctuating rate
per annum equal to the Base Rate, computed for the actual number of days elapsed
on the basis of a year of 365 days, if the Revolving Loan is a Base Rate Loan or
(b) a rate per annum equal to the LIBOR Basis plus the Applicable LIBOR Margin,
computed for the actual number of days elapsed on the basis of a year of 360
days, if the Revolving Loan is a LIBOR Loan.  Each change in the interest rate
under this Section due to a change in the Base Rate, if applicable, shall take
effect simultaneously with the corresponding change in the Base Rate.

 

2.6                               Request and Disbursement.  Any notice in
connection with a requested Revolving Loan under this Agreement that is received
by Agent after 9:00 a.m. (California time) on any Business Day, or at any time
on a day that is not a Business Day, shall be deemed received by Agent on the
next Business Day.  Agent shall, upon the reasonable request of Borrower from

 

21

--------------------------------------------------------------------------------


 

time to time, promptly provide to Borrower such information with regard to the
determination of the LIBOR Basis as Borrower may request.  Promptly following
receipt of a request for a Loan, Agent shall notify each Lender by telephone,
facsimile or electronic mail (and if by telephone, promptly confirmed by
facsimile or electronic mail) of the date and type of Loan, the applicable LIBOR
Loan Period, and that Lender’s Pro Rata Share of the Loan.  Not later than
12:00 p.m. (California time) on the date specified for any Loan (which must be a
Business Day), each Lender shall make its Pro Rata Share of the Loan in
immediately available funds available to Agent at Agent’s office.  Prior to
2:00 p.m. (California time) on the date of a Revolving Loan, Agent shall,
subject to the satisfaction of the conditions set forth in Section 4, disburse
the amount of the requested Revolving Loan by deposit into the Direct Deposit
Account or as otherwise directed by Borrower.

 

2.7                               Payment of Interest.  Interest shall be due
and payable to Agent for the ratable benefit of the Lenders, in arrears (a) if a
Base Rate Loan, on the Quarterly Payment Date, (b) if a LIBOR Loan, on the
Payment Date, (c) on the Maturity Date, and (d) if any interest accrues or
remains payable after the Maturity Date or during the continuance of an Event of
Default, upon demand by Agent.

 

2.8                               Maturity.  The Revolving Loan shall terminate
on the Maturity Date, at which time all unpaid principal, all unpaid and accrued
interest, and all other amounts due under the Revolving Loan shall be
immediately due and payable; provided that upon notice to Agent and subject to
the provisions of this Section and Section 3 (including restrictions on and
penalties related to the prepayment of LIBOR Loans), Borrower may elect to
prepay all or a portion of the Revolving Loans and/or terminate the Revolving
Commitment without premium or penalty.

 

2.9                               Letters of Credit.

 

2.9.1                                     As a sublimit under the Revolving
Commitment, Fronting Bank agrees from time to time until the Maturity Date to
issue letters of credit for the account of Borrower or its Subsidiaries (each, a
“Letter of Credit”); provided, however, that the form and substance of each
Letter of Credit shall be subject to approval by Fronting Bank, in its sole
discretion; and provided further, that the aggregate undrawn amount of all
outstanding Letters of Credit shall not at any time exceed $5,000,000.  Fronting
Bank shall not be under any obligation to issue any Letter of Credit if any
Lender is at that time a Defaulting Lender, unless Fronting Bank has entered
into arrangements, including the delivery of cash collateral, satisfactory to
Fronting Bank (in its sole discretion) with Borrower or such Defaulting Lender
to eliminate the Fronting Bank’s actual or potential fronting exposure (after
giving effect to Section 3.15.1(d)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other then outstanding Letters of Credit as to which
Fronting Bank has actual or potential fronting exposure, as it may elect in its
sole discretion.

 

2.9.2                                     Each Letter of Credit shall mature on
or prior to the Maturity Date; provided that in Fronting Bank’s discretion,
Letters of Credit may mature after the Maturity Date provided Borrower agrees to
(a) deposit cash with Fronting Bank or (b) deliver to Fronting Bank a backstop
letter of credit in form and substance reasonably acceptable to Agent, in each
case in the amount of such Letter of Credit and at least five (5) days prior to
or on the Maturity Date in order to secure or otherwise provide credit support
for such outstanding Letter of Credit

 

22

--------------------------------------------------------------------------------


 

obligations.  Each Letter of Credit shall be subject to the additional terms and
conditions of the Letter of Credit Agreement and related documents, if any,
required by Fronting Bank in connection with the issuance thereof (each, a
“Letter of Credit Agreement”).

 

2.9.3                                     Each draft paid by Fronting Bank under
a Letter of Credit shall be deemed an Advance under the Revolving Commitment and
shall be repaid by Borrower in accordance with the terms and conditions of this
Agreement and the Revolving Notes; provided, however, that if for any reason
advances under the Revolving Commitment are not available at the time any draft
is paid by Fronting Bank, other than due to a default by any of the Lenders,
then Borrower shall immediately pay to Fronting Bank the full amount of such
draft, together with interest thereon from the date such amount is paid by
Fronting Bank to the date such amount is fully repaid by Borrower, at the rate
of interest applicable to Base Rate Loans.

 

2.9.4                                     Borrower shall pay to Fronting Bank
(a) upon the issuance of a Letter of Credit that is a standby Letter of Credit
and so long as such Letter of Credit is outstanding, a fee (“Standby Letter of
Credit Fee”) in an amount equal to the Applicable LIBOR Margin multiplied by the
undrawn amount of such Letter of Credit, (b) upon the issuance of a Letter of
Credit that is a commercial Letter of Credit and so long as such Letter of
Credit is outstanding, a fee in an amount equal to Fronting Bank’s generally
applicable schedule of fees and charges then in effect for such issuance,
(c) (at any time that Union Bank, N.A. is not the only Fronting Bank) a fronting
fee as agreed to by Fronting Bank and Borrower and (d) upon the payment or
negotiation by Fronting Bank of each draft under any commercial Letter of Credit
and upon the occurrence of any other activity with respect to any such Letter of
Credit (including without limitation, the transfer, amendment or cancellation of
any such Letter of Credit) such fees and charges determined in accordance with
Fronting Bank’s generally applicable schedule of fees and charges then in effect
for such activity, such schedule to be in accordance with past practices for
similar issuances by Fronting Bank.  All Standby Letter of Credit Fees shall be
due and payable quarterly in arrears on each Quarterly Payment Date and on the
Termination Date.  Any letter of credit fees not yet paid that are otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided cash collateral
satisfactory to Fronting Bank pursuant to Section 2.9.1 shall be payable, to the
maximum extent permitted by Applicable Law, to the other Lenders in accordance
with the upward adjustments in the respective Pro Rata Shares allocable to such
Letter of Credit pursuant to Section 3.15.1(d) with the balance of such unpaid
fee, if any, payable to Fronting Bank for its own account.

 

2.9.5                                     Immediately upon the issuance by
Fronting Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from Fronting
Bank, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Pro Rata Share of the liability of Fronting Bank
with respect to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to Fronting Bank to pay and discharge
when due, such Lender’s Pro Rata Share of Fronting Bank’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Lender to
the Agent for the account of Fronting Bank in respect of any Letter of Credit
pursuant to this Section 2.9.5, such Lender shall, automatically and without any
further action on the part of Fronting Bank, Agent or such Lender, acquire (a) a
participation in an amount equal to such

 

23

--------------------------------------------------------------------------------


 

payment of the Obligation owing to Fronting Bank by Borrower in respect of such
Letter of Credit and (b) a participation in a percentage equal to such Lender’s
Pro Rata Share in any interest or other amounts payable by Borrower in respect
of such Obligation (other than the fees payable to Fronting Bank pursuant to
Section 2.9.4(c) and (d)).

 

2.10                        Swingline Loans.

 

2.10.1                              Swingline Commitment.  The Swingline Lender
shall from time to time from the Closing Date through the day prior to the
Maturity Date make loans to Borrower in such amounts as Borrower may request, up
to an aggregate maximum amount of $5,000,000 (each, a “Swingline Loan”),
provided that (a) the amount of each such Swingline Loan does not exceed the
Revolving Availability at such time; and (b) without the consent of all of the
Lenders, no Swingline Loan may be made during the continuation of an Event of
Default, provided written notice of such Event of Default shall have been
provided to Swingline Lender by Agent or a Lender sufficiently in advance of the
making of such Swingline Loan.

 

2.10.2                              Request for Swingline Loan.  Borrower may
borrow, repay and reborrow under the Swingline Commitment, subject to the
remaining availability under the Swingline Commitment and the Revolving
Commitment, upon electronic mail request by an Authorized Signatory of Borrower
made to Agent not later than 2:00 p.m. (California time), on the Business Day of
the requested borrowing.  Each Swingline Loan shall be in a principal amount of
not less than $250,000 and in an integral multiple of $100,000 thereafter. 
Promptly after receipt of such a request for borrowing, Agent shall provide
telephonic verification to the Swingline Lender that, after giving effect to
such request, availability under the Swingline Commitment and the Revolving
Commitment will exist (and such verification shall be promptly confirmed in
writing by telecopier or electronic mail).  Swingline Loans requested by
Borrower not later than 2:00 p.m. (California time) on a Business Day shall be
made by Swingline Lender on such day.  Swingline Loans requested by Borrower
after such time on a Business Day shall be made by Swingline Lender as soon as
possible, but no later than the following Business Day.  Borrower shall notify
the Swingline Lender of its intention to make a repayment of a Swingline Loan
not later than 1:00 p.m. (California time) on the date of repayment.  If the
Swingline Lender receives repayment, after 3:00 p.m. (California time), on a
Business Day, such payment shall be deemed received on the next Business Day. 
The Swingline Lender shall promptly notify Agent of the Swingline Loan
outstanding each time there is a change therein.

 

2.10.3                              Swingline Interest Rate.  Swingline Loans
shall bear interest at a fluctuating rate per annum equal to the Base Rate or at
a rate otherwise agreed to by the Swingline Lender and Borrower.  Interest shall
be payable quarterly on such dates as may be specified in writing by the
Swingline Lender and in any event on the Maturity Date.  The Swingline Lender
shall be responsible for invoicing Borrower for such interest.  The interest
payable on Swingline Loans is solely for the account of the Swingline Lender
(subject to Section 2.10.5 below).

 

2.10.4                              Swingline Maturity Date.  Subject to
Section 2.10.6 below, the principal amount of all Swingline Loans shall be due
and payable on the earlier of (a) ten (10) Business Days after such Swingline
Loan is made, (b) the Maturity Date or (c) upon the occurrence of any Event of
Default.  The principal amount of a Swingline Loan may be repaid,

 

24

--------------------------------------------------------------------------------


 

without premium or penalty, at any time before becoming due, including on the
same day as such Swingline Loan is made.

 

2.10.5                              Swingline Participation.  Upon the making of
a Swingline Loan, each Lender shall be deemed to have purchased from the
Swingline Lender a participation therein in an amount equal to that Lender’s Pro
Rata Share times the amount of the Swingline Loan.  Upon demand made by the
Swingline Lender, which shall occur not more than once per week, each Lender
shall, according to its Pro Rata Share, promptly provide to the Swingline Lender
an amount equal to its participation purchase price as described in the
foregoing sentence.  The obligation of each Lender to so provide its purchase
price to the Swingline Lender shall be absolute and unconditional (except for
modifications or demand made by the Swingline Lender) and shall not be affected
by the existence of an uncured Event of Default; provided that no Lender shall
be obligated to purchase its Pro Rata Share of (a) the Swingline Loans to the
extent that, after giving effect to such Swingline Loan, Advances under the
Revolving Commitment exceed the Revolving Commitment, (b) Swingline Loans to the
extent that, after giving effect to such Swingline Loan, the aggregate amount of
Swingline Loans outstanding exceed $5,000,000, or (c) any Swingline Loan made
(absent the consent of all of the Lenders) during the continuation of an Event
of Default if written notice of such Event of Default shall have been provided
to Swingline Lender by Agent or a Lender sufficiently in advance of the making
of such Swingline Loan; provided, that the obligation of such Lender to purchase
such participation shall be reinstated upon the date on which such Event of
Default has been waived in accordance with this Agreement.  Each Lender that has
provided to the Swingline Lender the purchase price due for its participation in
Swingline Loans shall thereupon acquire a pro rata participation, to the extent
of such payment, in the claim of the Swingline Lender against Borrower for
principal and interest and shall share, in accordance with that pro rata
participation, in any principal payment made by Borrower with respect to such
claim and in any interest payment made by Borrower (but only with respect to
periods subsequent to the date such Lender paid the Swingline Lender its
purchase price) with respect to such claim.

 

2.10.6                              Swingline Repayment; Revolving Loans.  The
Swingline Lender may, at any time, in its sole discretion, but not less than two
Business Days’ prior written notice to Borrower and Lenders, demand payment of
the Swingline Loans by way of a Revolving Loan in the full amount or any portion
of the outstanding amount of Swingline Loans.  In each case, Agent shall
automatically provide the advances made by each Lender to the Swingline Lender
(which the Swingline Lender shall then apply to the outstanding amount of the
Swingline Loans).  In the event that Borrower fails to request a Revolving Loan
within the time specified by this Section 2.10.6 on any such date, Agent may,
but is not required to, without notice to or the consent of Borrower, cause Base
Rate Loans to be made by the Lenders under the Revolving Commitment in amounts
which are sufficient to reduce the outstanding amount of the Swingline Loans as
required above.  The proceeds of such advances shall be paid directly to the
Swingline Lender for application to the outstanding amount of the Swingline
Loans.

 

2.11                        Use of Proceeds.  The proceeds of the Revolving
Loans shall be used by Borrower and its Subsidiaries for working capital needs,
Capital Expenditures and general corporate purposes, including Permitted
Acquisitions, the Permitted SRS Acquisition and Distributions permitted
hereunder.

 

25

--------------------------------------------------------------------------------


 

2.12                        Optional Increase to the Revolving Commitment.

 

2.12.1                              Borrower may request, from time to time, on
or after the Closing Date, in writing, that the then effective Revolving
Commitment be increased by an aggregate amount which is not in excess of
$20,000,000.  Any request under this Section 2.12.1, which request shall be in
minimum increments of $2,500,000, shall be submitted by Borrower to Lenders
through Agent not less than thirty (30) days prior to the proposed increase (or
such lesser period of time as consented to by Agent), specify the proposed
effective date and amount of such increase, and be accompanied by a certificate
signed by an Authorized Signatory, (a) stating that no Default or Event of
Default exists as of the date of the request or will result from the requested
increase, (b) demonstrating that, after giving effect to the requested increase,
Borrower will be in pro forma compliance with the financial covenants set forth
in Section 6.12 and (c) stating that all representations and warranties of
Borrower under this Agreement are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of the request, except to the
extent any such representations and warranties relate to an earlier date.  Any
such request shall be approved by Agent if (x) Borrower provides the foregoing
items, (y) Agent obtains internal credit approval for such increase and
(z) Agent receives sufficient commitments from Lenders pursuant to Sections
2.12.2 through 2.12.4 to fund the requested increase.

 

2.12.2                              Borrower shall be solely responsible for
(i) requesting a commitment from one or more Lenders to assume a portion of the
proposed increase to the Revolving Commitment, and Borrower shall copy Agent on
all such requests and/or (ii) identifying new lenders who qualify as Eligible
Assignees and which are reasonably acceptable to Agent as additional Lenders
hereunder in accordance with this Agreement (each, a “New Lender”), which New
Lenders may assume all or a portion of the proposed increase in the Revolving
Commitment.  Each Lender may approve or reject Borrower’s request in its sole
and absolute discretion, and any Lender who fails to send an affirmative written
response to Borrower, with a copy to Agent, within five (5) Business Days after
receipt of such request, shall be deemed to have rejected Borrower’s request.

 

2.12.3                              In responding to a request under this
Section, each Lender which is willing to assume a portion of the proposed
increase to the Revolving Commitment shall specify in writing the amount of the
proposed increase that it is willing to assume.  Each consenting Lender shall be
entitled to participate ratably (based on its Pro Rata Share of the Revolving
Commitment before such increase) in any resulting increase in the Revolving
Commitment, subject to the right of Agent to adjust allocations of the increased
Revolving Commitment so as to result in the amounts of the Pro Rata Shares of
the Lenders being in integral multiples of $500,000.

 

2.12.4                              After completion of the foregoing, Agent
shall give written notification to the Lenders and any New Lenders of the
increase to the Revolving Commitment which shall thereupon become effective, and
in connection with such notification, Agent will distribute to the Borrower and
the Lenders a revised Schedule 2.1 reflecting the then applicable Pro Rata
Shares of the Lenders.

 

26

--------------------------------------------------------------------------------


 

2.12.5                              Each New Lender shall become an additional
party hereto as a Lender concurrently with the effectiveness of the proposed
increase in the Revolving Commitment upon its execution of an instrument of
joinder to this Agreement, which is in form and substance reasonably acceptable
to Agent and which, in any event, contains the representations, warranties,
indemnities and other protections afforded to Agent and the other Lenders which
would be granted or made by an Eligible Assignee by means of the execution of a
Commitment Assignment and Acceptance.

 

2.12.6                              Subject to the foregoing, any increase to
the Revolving Commitment requested under this Section shall be effective upon
the date agreed to by Agent and Borrower and shall be in the principal amount
equal to (a) the amount which consenting Lenders are willing to assume as
increases to their respective Lender Commitment Amounts plus (b) the amount
assumed by New Lenders.  Upon the effectiveness of any such increase, each
Revolving Loan outstanding shall be refinanced with new Loans reflecting the
adjusted Pro Rata Share of each Lender in the Revolving Commitment if there is
any change thereto and Borrower shall:

 

(a)                                 issue a replacement Revolving Note to each
affected Lender and a new Revolving Note to each New Lender, and the Pro Rata
Share of each Lender will be adjusted, as applicable, to give effect to the
increase in the Revolving Commitment;

 

(b)                                 execute and deliver to Agent such amendments
to the Loan Documents as Agent may reasonably request relating to such increase
to, among other things, (except as set forth in any of the Collateral Documents)
assure the continued priority and perfection of the Liens granted by Borrower to
Agent, for the ratable benefit of Lenders, upon all of Borrower’s right, title
and interest in the Collateral; and

 

(c)                                  pay to the existing Lenders breakage costs,
if any, as set forth in and subject to Section 3.5.

 

3.                                    PAYMENT AND FEES.

 

The following provisions shall apply to all Advances made by the Lenders to
Borrower pursuant to this Agreement.

 

3.1                               Principal and Interest.

 

3.1.1                                     Interest.  Interest shall be payable
on the outstanding daily unpaid principal amount of each Revolving Loan from the
date thereof until payment in full is made and shall accrue and be payable in
arrears at the rates set forth or provided for herein before and after Default,
before and after maturity, before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law, with interest on any
overdue amounts at the Default Rate to the fullest extent permitted by
Applicable Law.

 

3.1.2                                     Default Interest.  Upon the occurrence
and during the continuance of an Event of Default, interest on all outstanding
Obligations shall, upon the election of Agent, after approval of Required
Lenders pursuant to Section 9.2.1, confirmed by written notice from Agent to
Borrower, accrue and be payable at the Default Rate.  Interest accruing at the
Default Rate shall be payable to Agent, for the ratable benefit of Lenders, on
demand and in any event on the

 

27

--------------------------------------------------------------------------------


 

Maturity Date.  Agent shall not be required to (a) accelerate the maturity of
the Loans or (b) exercise any other rights or remedies under the Loan Documents,
in order to charge the Default Rate.  Upon the occurrence and during the
continuance of an Event of Default specified in Sections 9.1.5, 9.1.6, or 9.1.7,
the interest rate shall be increased automatically to the Default Rate without
the necessity of any action by Agent.

 

3.1.3                                     Voluntary Prepayment or Termination of
Total Unutilized Revolving Loan Commitment.

 

(a)                                 Any Advance may, at any time and from time
to time, voluntarily be paid or prepaid in whole or in part without premium or
penalty, except that with respect to any voluntary prepayment (i)  each
prepayment shall be in an aggregate principal amount of at least $250,000,
(ii) each prepayment of principal on any LIBOR Loan shall be accompanied by
payment of interest accrued to the date of payment on the amount of principal
paid, and (iii) any payment or prepayment of all or any part of any LIBOR Loan
on a day other than the last day of the applicable LIBOR Loan Period shall be
subject to a prepayment/breakage fee pursuant to Section 3.5.  Provided no Event
of Default exists, any prepayment shall be applied to Base Rate Loans or LIBOR
Loans as directed by Borrower.

 

(b)                                 Upon at least five (5) Business Days prior
written notice to Agent (which notice Agent shall promptly transmit to each of
the Lenders), Borrower may terminate the Revolving Commitment, in whole or in
increments of $250,000, without premium or penalty, prior to the Maturity Date;
provided, that at such time Borrower shall (i) prepay all outstanding Revolving
Loans to the extent they exceed the reduced Revolving Commitment amount elected
by Borrower, (ii) pay all accrued interest and fees thereon, and (iii) reimburse
Lenders for any reasonable and documented, out-of-pocket expenses incurred by
Lenders in connection with such prepayment and termination, including breakage
fees, if any, set forth in and subject to Section 3.5.

 

3.1.4                                     Maximum Rate of Interest.  In no event
shall the aggregate of all interest on the Obligations charged or collected
pursuant to the terms of this Agreement or pursuant to the Revolving Notes or
the Swingline Note exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  In the event that such a court determines that a Lender has charged
or received interest under this Agreement, the Revolving Notes or the Swingline
Note in excess of the highest applicable rate, the rate in effect under this
Agreement, the Revolving Notes or the Swingline Note shall automatically be
reduced to the maximum rate permitted by Applicable Law and Lender shall
promptly apply such excess to reduce the principal balance of the Obligations,
or if the principal balance of the Obligations owing have been paid in full,
Lender shall promptly apply such excess to reduce any other Obligations, and if
all Obligations have been paid in full, then Lender shall refund to Borrower any
interest received by Lender in excess of the maximum lawful rate; provided, that
if at any time thereafter the rate of interest payable hereunder is less than
the highest applicable rate, Borrower shall continue to pay interest hereunder
at the highest applicable rate, until such time as the total interest received
by Lender from the making of Loans hereunder is equal to the total interest that
Lender would have received had the interest rate payable hereunder been (but for
the operation of this Section 3.1.4) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.  It is the intent of this

 

28

--------------------------------------------------------------------------------


 

Agreement that Borrower not pay or contract to pay, and that Lender not receive
or contract to receive, directly or indirectly, interest in excess of that which
may be paid by Borrower under Applicable Law.

 

3.2                               Unused Revolving Loan Fee.  Borrower shall pay
to Agent a fee for the ratable benefit of the Lenders (the “Unused Revolving
Loan Fee”) commencing as of the Closing Date, payable quarterly in arrears, on
each Quarterly Payment Date, commencing on October 1, 2012, and ending on the
Termination Date.  The Unused Revolving Loan Fee shall be, for each day after
the Closing Date through the Termination Date, an amount equal to (a) the
difference between (i) the Revolving Commitment, and (ii) the closing balance of
the Revolving Loans for such day, not including Swingline Loans but including
issued and outstanding Letters of Credit, multiplied by (b) 0.25%, the product
of which is then divided by (c) 360.

 

3.3                               Fees to Agent.  On each date upon which a fee
is payable or costs are reimbursable, Borrower shall pay to Agent such fees or
cost reimbursements as agreed upon by letter agreement between Borrower and
Agent in accordance with such letter agreement, which fees and cost
reimbursements shall be solely for Agent’s own account and are nonrefundable,
subject to the terms of such letter agreement.

 

3.4                               Late Payments.  If any installment of
principal or interest or any fee or cost or other amount payable under any Loan
Document to any Lender is not paid when due, it shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate,
to the fullest extent permitted by Applicable Law.  Accrued and unpaid interest
on past due amounts (including, without limitation, interest on past due
interest) shall be compounded monthly, on the last day of each calendar month,
to the fullest extent permitted by Applicable Law.

 

3.5                               Breakage Fees.  Upon payment or prepayment of
any LIBOR Loan (other than as the result of a conversion required under
Section 14.1.3) on a day other than the last day in the applicable LIBOR Loan
Period (whether voluntarily, involuntarily, by reason of acceleration, or
otherwise), or upon the failure of Borrower (for a reason other than the breach
by a Lender of its obligation to make a Loan pursuant to this Agreement) to
borrow on the date or in the amount specified for a LIBOR Loan in any Notice of
Borrowing after such Notice of Borrowing has become irrevocable, Borrower shall
pay to Lenders within five (5) Business Days after demand a prepayment fee or
failure to borrow fee, as the case may be (determined as though 100% of the
LIBOR Loan had been funded in the Designated Eurodollar Market) equal to the sum
of:

 

(a)                                 $250; plus

 

(b)                                 the amount, if any, by which (i) the
additional interest would have accrued on the amount prepaid or not borrowed at
the LIBOR Basis plus the Applicable LIBOR Margin if that amount had remained or
been outstanding through the last day of the applicable LIBOR Loan Period
exceeds (ii) the interest Lenders could recover by placing such amount on
deposit in the Designated Eurodollar Market for a period beginning on the date
of the prepayment or failure to borrow and ending on the last day of the
applicable LIBOR Loan Period (or, if no deposit rate quotation is available for
such period, for the most comparable period for which a deposit rate quotation
may be obtained); plus

 

29

--------------------------------------------------------------------------------


 

(c)                                  all documented, out-of-pocket expenses
incurred by Lenders reasonably attributable to such payment, prepayment or
failure to borrow.

 

Each Lender’s determination of the amount of any prepayment fee payable under
this section shall be conclusive in the absence of manifest error.

 

3.6                               Term.  The Revolving Commitment shall be in
effect until the Maturity Date unless earlier terminated as provided in this
Agreement.The Revolving Loans and all other Obligations shall be automatically
due and payable in full on the Maturity Date, unless earlier due and payable or
terminated as provided in this Agreement.

 

3.7                               Note and Accounting.  Agent shall provide a
quarterly accounting to Borrower of the Loans and other transactions under this
Agreement, including Agent’s calculation of principal and interest.  Each and
every such accounting shall, absent manifest error, be deemed final, binding and
conclusive upon Borrower, unless Borrower, within sixty (60) days after the date
any such accounting is rendered, provides Agent with written notice of any
objection which Borrower may have to any item in such accounting, describing the
basis for such objection with reasonable specificity.  In that event, only those
items expressly objected to in such notice shall be deemed to be disputed by
Borrower, and in the event the parties cannot resolve their dispute, such
dispute shall be resolved in accordance with the terms and conditions of the
Alternative Dispute Resolution Agreement.

 

3.8                               Manner of Payment.

 

3.8.1                                     When Payments Due.

 

(a)                                 Except as expressly set forth in this
Agreement, each payment (including any prepayment) by Borrower on account of the
principal of or interest on the Loans and any other amount owed to Lenders on
account of the Obligations shall be made not later than 12:00 p.m. (California
time) on the date specified for payment under this Agreement to Agent in lawful
money of the United States and in immediately available funds.  Any payment
received by Agent on a day that is not a Business Day or after 12:00 p.m.
(California time) on a Business Day, shall be deemed received on the next
Business Day.  The amount of all payments received by Agent for the account of
each Lender shall be immediately paid by Agent to the applicable Lender in
immediately available funds and, if such payment was received by Agent by
12:00 p.m. (California time), on a Business Day and not so made available to the
account of a Lender on that Business Day, Agent shall reimburse that Lender for
the cost to such Lender of funding the amount of such payment at the Federal
Funds Rate.  All payments shall be made in lawful money of the United States of
America.

 

(b)                                 If any payment on any Obligation is
specified to be made upon a day that is not a Business Day, it shall (subject to
the provisions of the LIBOR Loan Period which may require payment by one
(1) earlier Business Day) be deemed to be specified to be made on the next
succeeding day that is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

 

30

--------------------------------------------------------------------------------


 

3.8.2                                     No Deductions.  Borrower shall pay
principal, interest, fees, and all other amounts due on the Obligations without
set-off or counterclaim or any deduction whatsoever.

 

3.8.3                                     Inadequate Payments.  If, on the date
on which any amount (including any payment of principal, interest or other costs
and expenses) shall be due and payable by Borrower to Lenders, the amount
received by any such Lenders from Borrower shall not be adequate to pay the
entire amount then due and payable, then Agent shall be authorized, but shall
not be obligated, to make a Base Rate Loan to Borrower in the amount of the
deficiency.

 

3.9                               Application of Payments.  Borrower irrevocably
waives the right to direct the application of any and all payments received at
any time by any Lender from or on behalf of Borrower and specifically waives the
provisions of California Civil Code Sections 1479 and 2822 or similar provisions
under any other Applicable Law giving Borrower the right to designate
application of payments.  All amounts received by Agent for application to the
Obligations shall be applied by Agent in the following order of priority: 
(a) to the payment of any fees then due and payable to Agent or any Lender,
(b) to the payments of all other amounts not otherwise referred to in this
Section 3.9 then due and payable hereunder or under the other Loan Documents to
Agent or any Lender (including any costs and expenses incurred by Agent or any
Lender as a result of a Default or an Event of Default), (c) to the payment of
interest then due and payable on the Loans, (d) to the payment of principal then
due and payable on the Loans and (e) to the payment of any liabilities then due
and payable under any Interest Rate Protection Agreements or Bank Products
Agreements.  Notwithstanding the foregoing, Borrower irrevocably agrees that,
during the occurrence of an Event of Default, Lenders shall have the continuing
exclusive right to determine the order and method of the application of payments
against the then due and payable Obligations of Borrower in Lenders’ sole
discretion and to revise such application prospectively or retroactively in
Lenders’ sole discretion.

 

3.10                        Use of Proceeds. Borrower will not, directly or
indirectly, use any part of any Loan proceeds for the purpose of purchasing or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System or to extend credit to any Person for
the purpose of purchasing or carrying any such margin stock, or for any purpose
which violates, or is inconsistent with, Regulation X of such Board of
Governors.

 

3.11                        All Obligations to Constitute One Obligation.  All
Obligations related to the Loans constitute one general obligation of Borrower
and shall be secured by Agent’s Liens upon all of the Collateral.

 

3.12                        Authorization to Make Loans.  Agent and each Lender
(each, an “Authorized Party”) are authorized to make the Loans based on
telephonic or other oral or written instructions received from any Person that
an Authorized Party believes in good faith to be an authorized representative of
Borrower, or at the discretion of such Authorized Party, if such Loans are
necessary to satisfy any of the Obligations.  Borrower consents to the
recordation of any telephonic or other communications between an Authorized
Party and Borrower for the purpose of maintaining such party’s business records
of such transactions.

 

31

--------------------------------------------------------------------------------


 

3.13                        Authorization to Debit Accounts.  Borrower
authorizes Agent, upon prior notice to Borrower, to debit any of Borrower’s bank
accounts with Agent for the purpose of Borrower’s payment of interest, fees or,
to the extent reimbursable under this Agreement or any other Loan Document,
costs and expenses due and payable by Borrower to the Lenders under this
Agreement.

 

3.14                        Agent’s Right to Assume Funds Available for
Revolving Loans.  Unless Agent shall have been notified by any Lender no later
than 10:00 a.m. (California time) on the Business Day of the proposed funding by
Agent of any Revolving Loan that such Lender does not intend to make available
to Agent such Lender’s portion of the total amount of such Revolving Loan, Agent
may assume that such Lender has made such amount available to Agent on the date
of the Revolving Loan and Agent may, in reliance upon such assumption, make
available to Borrower a corresponding amount.  If Agent has made funds available
to Borrower based on such assumption and such corresponding amount is not in
fact made available to Agent by such Lender, Agent shall be entitled to recover
such corresponding amount on demand from such Lender.  If such Lender does not
pay such corresponding amount forthwith upon Agent’s demand therefor, Agent
promptly shall notify Borrower and Borrower shall pay such corresponding amount
to Agent.  Agent also shall be entitled to recover from such Lender interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by Agent to Borrower to the date such
corresponding amount is recovered by Agent, at a rate per annum equal to the
daily Federal Funds Rate.  Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its share of the Revolving Commitment or to
prejudice any rights which Agent or Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

3.15                        Defaulting Lenders.

 

3.15.1                              Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 12.16.

 

(b)                                 Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 12.10), shall be applied at such time or
times as may be determined by Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Fronting Bank hereunder; third, if so determined by Agent or requested by
the Fronting Bank, to be held as cash collateral for future funding obligations
of that Defaulting Lender of any participation in any Letter of Credit; fourth,
as Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by Agent;
fifth, if so determined by Agent and Borrower, to be

 

32

--------------------------------------------------------------------------------


 

held in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the Fronting Bank as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Fronting Bank against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made at a time when
the conditions set forth in Section 4 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 3.15.1(b) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(c)                                  Certain Fees.  That Defaulting Lender
(i) shall not be entitled to receive any Unused Revolving Loan Fee for any
period during which that Lender is a Defaulting Lender (and Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (ii) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.9.4.

 

(d)                                 Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Section 2.9.5, the Pro Rata Share of each non-Defaulting
Lender shall be computed without giving effect to the portion of the Revolving
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (A) the portion of the Revolving Commitment of that non-Defaulting
Lender minus (B) the aggregate outstanding amount of the Revolving Loans of that
Lender.

 

(e)                                  Termination of Requirement.  Cash
collateral (or the appropriate portion thereof) provided to reduce fronting
exposure or other obligations shall no longer be required to be held as cash
collateral following (i) the elimination of the applicable fronting exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Agent and the Fronting Bank that there exists excess cash collateral;
provided, that the Person providing cash collateral and the Fronting Bank may
agree that cash collateral shall be held to support future anticipated fronting
exposure or other obligations and provided further, that to the extent that such
cash collateral was provided by Borrower, such cash collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

33

--------------------------------------------------------------------------------


 

3.15.2                              Defaulting Lender Cure.  If Borrower, Agent
and the Fronting Bank agree in writing in their respective sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held on a pro rata basis by the Lenders in accordance with their
Pro Rata Shares (without giving effect to Section 3.15.1(d)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
Parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

4.                                    CONDITIONS PRECEDENT

 

4.1                               Conditions Precedent to Closing.  The Lenders
shall not be obligated to make the initial Loan or issue the initial Letter of
Credit hereunder until the following conditions have been satisfied or waived by
each such Lender:

 

4.1.1                                     Agent shall have received:

 

(a)                                 Originals (to the extent available) or
copies of the documents set forth on the Schedule of Documents, each duly
executed by Borrower or its Affiliates or Subsidiaries, as applicable, and
executed by the other parties thereto, together with such other assurances,
certificates, documents or consents related to the foregoing as Agent reasonably
may require, all in form and substance satisfactory to Agent;

 

(b)                                 such documentation as Agent may reasonably
require to establish the due organization, valid existence and good standing of
each of Borrower and each Guarantor, its qualification to engage in business in
each material jurisdiction in which it is engaged in business or required to be
so qualified, its authority to execute, deliver and perform the Loan Documents
to which it is a party, the identity, authority and capacity of each Authorized
Signatory thereof authorized to act on its behalf, including certified copies of
articles of incorporation or organization and amendments thereto, bylaws and
operating agreements and amendments thereto, certificates of good standing
and/or qualification to engage in business, certificates of corporate
resolutions, incumbency certificates, and the like;

 

(c)                                  insurance certificates or other evidence of
property and liability insurance and loss payable endorsements and additional
insured endorsements, in form and substance satisfactory to Agent, with respect
thereto;

 

(d)                                 favorable written opinions, dated as of the
date hereof, of counsel to Borrower and the Guarantors acceptable to Agent
(which shall include DLA Piper LLP (US), addressed to Agent and Lenders (and
their respective assigns) and otherwise in form and substance satisfactory to
Agent as to such matters as Agent shall determine;

 

34

--------------------------------------------------------------------------------


 

(e)                                  copies of all consents and authorizations
of, permits from or filings with, any Governmental Authority or other Person
required in connection with the execution, delivery, performance or
enforceability of the Loan Documents or any provision thereof, if any, and no
material changes in governmental regulations affecting Borrower, Agent or the
Lenders shall have occurred; and

 

(f)                                   a certified UCC search from the applicable
jurisdictions of organization with respect to Borrower and each Guarantor and
any other searches as may be reasonably required by Agent.

 

4.1.2                                     All of the UCC-1 financing statements
and other applicable documentation with respect to the Collateral Documents
shall have been filed with the appropriate Governmental Agencies, and Agent,
except as set forth in any of the Collateral Documents, shall hold a first
priority perfected Lien in the Collateral, subject only to Permitted Liens.

 

4.1.3                                     No material adverse change in the
business, property, operations, prospects or condition (financial or otherwise)
of Borrower and its Subsidiaries shall have occurred since December 31, 2011.

 

4.1.4                                     Payment by Borrower to Agent of all
fees and documented costs and expenses of closing (including reasonable fees of
legal counsel to Agent invoiced on or prior to the Closing Date) payable
pursuant to Section 12.2 and invoiced to Borrower on or prior to the Closing
Date;

 

4.1.5                                     No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, Governmental Authority or legislative body (a) to enjoin,
restrain or prohibit, or to obtain damages in respect of, or which is related to
or arises out of, this Agreement or any other Loan Document or the consummation
of the transactions contemplated hereby or thereby and which, in Agent’s sole
judgment, would make it inadvisable to consummate the transactions contemplated
by this Agreement or (b) that could reasonably be expected to have a Material
Adverse Effect;

 

4.1.6                                     All of the representations and
warranties of Borrower under this Agreement shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the Closing Date; and

 

4.1.7                                     Borrower shall be in compliance with
all the terms and provisions of the Loan Documents, and no Default or Event of
Default shall have occurred and be continuing.

 

If any other term of any Loan Document should conflict, or appear to conflict,
with this Section 4.1, the terms of this Section 4.1 shall control.

 

4.2                               Conditions to All Loans.  It shall be a
condition to the funding of any Loan or the issuance of any Letter of Credit
that the following statements be true on the date of each such funding or
issuance:

 

35

--------------------------------------------------------------------------------


 

4.2.1                                        Agent shall have timely received a
Notice of Borrowing.

 

4.2.2                                        all of the representations and
warranties of Borrower under this Agreement and the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
date, except to the extent any such representations and warranties relate to an
earlier date, both before and after giving effect to the funding of such Loan or
the issuance of such Letter of Credit, and Agent shall have received, if it so
elects and notifies Borrower thereof, a certification to that effect signed by
an Authorized Signatory;

 

4.2.3                                        No Default or Event of Default
shall have occurred and be continuing or shall result from the funding of such
Loan or the issuance of such Letter of Credit;

 

4.2.4                                        no circumstance or event shall have
occurred since the Closing Date, or would result from the funding of such Loan
or the issuance of such Letter of Credit, that constitutes a Material Adverse
Effect; and

 

4.2.5                                        Agent, except as set forth in any
of the Collateral Documents, shall hold a perfected, first priority Lien on all
Collateral, for the ratable benefit of the Lenders, subject only to Permitted
Liens.

 

The request and acceptance by Borrower of the requested Loan or Letter of Credit
shall be deemed to constitute, as of the date of such Loan, (a) a representation
and warranty by Borrower that the conditions in this Section 4.2 have been
satisfied or waived by each Lender and (b) a confirmation by Borrower of the
granting and continuance of Agent’s Liens pursuant to the Collateral Documents.

 

5.                                       REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that on the Closing Date and on the date of the
funding of each Loan or the issuance of each Letter of Credit hereunder:

 

5.1                                 Corporate Existence; Compliance with Law. 
Borrower and each of its Subsidiaries duly organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation.  Borrower and each of its Subsidiaries is duly qualified or
registered to transact business and is in good standing in each other
jurisdiction in which the conduct of its business or the ownership or leasing of
its Property makes such qualification or registration necessary, except where
the failure to be so qualified or registered could not reasonably be expected to
have a Material Adverse Effect.  Borrower and each of its Subsidiaries has all
requisite power and authority to conduct its business, to own, pledge, mortgage
or otherwise encumber and operate its Property, to lease the Property it
operates under lease, to conduct its business as now or proposed to be
conducted, to execute and deliver each Loan Document to which it is a party and
to perform its Obligations. Borrower and each of its Subsidiaries is in
compliance with all Applicable Law and other legal requirements applicable to
its business, has obtained all authorizations, consents, approvals, orders,
licenses and permits from, and has accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Authority that are necessary for

 

36

--------------------------------------------------------------------------------


 

the transaction of its business, except where the failure to be so qualified or
registered could not reasonably be expected to have a Material Adverse Effect.

 

5.2                                 Executive Offices; Corporate or Other Names;
Conduct of Business.  The locations of Borrower’s and its Subsidiaries’ chief
executive office, other corporate offices, warehouses, other locations of
Collateral and locations where all of Borrower’s Books and Records are kept are
as set forth in Schedule 5.2.  Borrower and its Subsidiaries shall not change
their (a) name, (b) chief executive office, (c)  jurisdiction of formation, or
(d) locations of Books and Records, without, in each instance, giving ten (10)
Business Days’ prior written notice thereof (or such lesser period of time as
consented to by Agent) to Agent and taking all actions deemed reasonably
necessary or appropriate by Agent to protect and perfect Agent’s Liens
continuously upon the Collateral.

 

5.3                                 Authority; Compliance with Other Agreements
and Instruments and Government Regulations.  The execution, delivery and
performance by Borrower and any Subsidiary of the Loan Documents to which each
is a party have been duly authorized by all necessary corporate or limited
liability company action, and do not and will not:

 

5.3.1                                        Require any consent or approval not
heretofore obtained of any member, partner, director, stockholder, security
holder or creditor of such Person;

 

5.3.2                                        Violate or conflict with any
provision of such Person’s operating agreement, charter, articles or certificate
of incorporation or bylaws, as applicable;

 

5.3.3                                        Result in or require the creation
or imposition of any Lien (other than pursuant to the Loan Documents) upon or
with respect to any Property now owned or leased or hereafter acquired or leased
by such Person;

 

5.3.4                                        Violate any Applicable Law
applicable to such Person which could reasonably be expected to have a Material
Adverse Effect; or

 

5.3.5                                        Result in a breach of or constitute
a default under, or cause or permit the acceleration of any obligation owed
under, any indenture or loan or credit agreement or any other Contractual
Obligation to which such party is a party or by which such party or any of its
Property is bound or affected which could reasonably be expected to have a
Material Adverse Effect; and such party is not in violation of, or default
under, any Applicable Law or Contractual Obligation, or any indenture, loan or
credit agreement, in any respect which could reasonably be expected to have a
Material Adverse Effect.

 

5.4                                 No Governmental Approvals Required.  Except
as previously obtained or made, no authorization, consent, approval, order,
license or permit from, or filing, registration or qualification with, any
Governmental Authority is or will be required to authorize or permit under
Applicable Law the execution, delivery and performance by Borrower and any
Subsidiary of the Loan Documents to which it is a party, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

5.5                                 Subsidiaries.  Schedule 5.5 hereto correctly
sets forth the names, form of legal entity, membership interests or stock of
each Subsidiary of Borrower (specifying such owner)

 

37

--------------------------------------------------------------------------------


 

and jurisdictions of organization of all Subsidiaries of Borrower as of the
Closing Date.  Except as described in Schedule 5.5, as of the Closing Date,
Borrower does not own any capital stock, equity interest or debt security which
is convertible, or exchangeable, for capital stock or equity interest in any
Person.  Unless otherwise indicated in Schedule 5.5, as of the Closing Date, all
of the outstanding shares of capital stock, or all of the units of equity
interest, as the case may be, of each Subsidiary are owned of record and
beneficially by Borrower, there are no outstanding options, warrants or other
rights to purchase capital stock of any such Subsidiary, and all such shares or
equity interests so owned are duly authorized, validly issued, fully paid and
non-assessable, and were issued in compliance with all applicable state and
federal securities laws and other Applicable Law, and are free and clear of all
Liens, except for Permitted Liens.

 

5.6                                 Financial Statements.  Borrower has
furnished to Agent the audited financial statements of Borrower and its
Subsidiaries (on a consolidated basis) as of the fiscal year ending December 31,
2011 (including balance sheets, income statements and operating statements). 
The financial information contained therein fairly presents in all material
respects the financial condition, results of operations and changes in financial
position of Borrower and its Subsidiaries (on a consolidated basis) as of such
date and for such period.

 

5.7                                 No Other Liabilities; No Material Adverse
Effect.  As of the Closing Date, Borrower and its Subsidiaries do not have any
material liability or material contingent liability required under GAAP to be
reflected or disclosed, and not reflected or disclosed, in the financial
statements described in Section 5.6 other than liabilities and contingent
liabilities arising in the ordinary course of business since the date of such
financial statements.  As of the Closing Date, no circumstance or event has
occurred since December 31, 2011 that constitutes a Material Adverse Effect.

 

5.8                                 Title To and Location of Property.  The
Borrower and its Subsidiaries own and have good and marketable title, or a valid
leasehold interest in, all their Property as reflected in the most recent
Financial Statements delivered to the Agent (except those assets and properties
disposed of in the ordinary course of business or otherwise in compliance with
this Agreement since the date of such Financial Statements) and all respective
Property acquired by the Borrower and its Subsidiaries since such date (except
those disposed of in the ordinary course of business or otherwise in compliance
with this Agreement), except, in each case, such defects in title that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Such Property is subject to no Lien, except for Permitted Liens.

 

5.9                                 Intellectual Property.  Borrower and its
Subsidiaries own, or possess the right to use to the extent necessary in their
respective businesses, all material Intellectual Property, and, to the best of
their knowledge, no such Intellectual Property conflicts with the valid
Intellectual Property of any other Person to the extent such conflict could
reasonably be expected to have a Material Adverse Effect.  Schedule 5.9 sets
forth, as of the Closing Date, (a) all United States and foreign registrations
of trademarks owned by Borrower and each of its Subsidiaries, and all pending
applications for any such registrations, (b) all issued United States and
foreign patents and pending patent applications owned by Borrower and each of
its Subsidiaries, (c) all United States and foreign registered copyrights owned
by Borrower and each of its Subsidiaries, and all pending applications for any
such registrations and (d) all other material Intellectual Property

 

38

--------------------------------------------------------------------------------


 

necessary for Borrower and its Subsidiaries to conduct their respective
businesses, including all material registered Intellectual Property licensed
from third parties.

 

5.10                           Litigation.  Except for (a) matters set forth in
Schedule 5.10, (b) any matter fully covered as to subject matter and amount
(subject to applicable deductibles and retentions) by insurance, (c) any matter,
or series of related matters, involving a claim against Borrower or any of its
Subsidiaries of less than $5,000,000 or (d) matters of an administrative nature
not involving a claim or charge against Borrower or any of its Subsidiaries, as
of the Closing Date, there are no actions, suits, proceedings or investigations
pending as to which Borrower or any of its Subsidiaries have been served or have
received notice or, to the best knowledge of Borrower, threatened against or
affecting Borrower or any of its Subsidiaries or any Property of any of them,
the Collateral, or any other transactions contemplated by this Agreement. 
Notwithstanding any contrary provision contained herein or any other Loan
Document, as of the Closing Date, none of the matters set forth on Schedule 5.10
could reasonably be expected to have a Material Adverse Effect.

 

5.11                           Binding Obligations.  Each of the Loan Documents
to which Borrower and any Subsidiary is a party will, when executed and
delivered by such Party, constitute the legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion..

 

5.12                           No Default.  No event has occurred and is
continuing that is a Default or Event of Default.

 

5.13                           ERISA.

 

5.13.1                                  With respect to each Pension Plan:

 

(a)                                  such Pension Plan complies in all material
respects with ERISA and any other Applicable Law;

 

(b)                                 such Pension Plan has not incurred any
“accumulated funding deficiency” (as defined in Section 302 of ERISA);

 

(c)                                  no “reportable event” (as defined in
Section 4043 of ERISA, but excluding such events as to which the PBGC has by
regulation waived the requirement therein contained that it be notified within
thirty (30) days of the occurrence of such event) has occurred; and

 

(d)                                 neither Borrower nor any of its Subsidiaries
has engaged in any non-exempt “prohibited transaction” (as defined in Section
4975 of the Code).

 

5.13.2                                  Neither Borrower nor any of its
Subsidiaries has incurred or expects to incur any withdrawal liability to any
Multiemployer Plan.

 

39

--------------------------------------------------------------------------------


 

5.14                           Regulation U; Investment Company Act.  No part of
the proceeds of any Loan hereunder will be used to purchase or carry, or to
extend credit to others for the purpose of purchasing or carrying, any margin
stock in violation of Regulation U.  Neither Borrower nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15                           Disclosure.  No written statement made by an
Authorized Signatory to Agent in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.

 

5.16                           Tax Liability.  Borrower and its Subsidiaries
have filed all federal, state and other material tax returns which are required
to be filed, and have paid, or made provision for the payment of, all federal,
state and other material taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
Borrower or any of its Subsidiaries, except such taxes, if any, as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established and maintained.

 

5.17                           Environmental Matters.  Except as described in
Schedule 5.17, as of the Closing Date (a) neither Borrower nor any of its
Subsidiaries at any time has disposed of, discharged, released or threatened the
release of any Hazardous Materials in material violation of any applicable
Environmental Laws, (b) to the best knowledge of Borrower, no condition exists
that violates any Environmental Law affecting any real property owned by
Borrower or any of its Subsidiaries, (c) no real property or any portion thereof
is or has been utilized by Borrower or any of its Subsidiaries as a site for the
manufacture of any Hazardous Materials and (d) to the extent that any Hazardous
Materials are used, generated or stored by Borrower or any of its Subsidiaries
on any real property, or transported to or from such real property by Borrower
or any of its Subsidiaries, such use, generation, storage and transportation are
in compliance with all Environmental Laws in all material respects.

 

5.18                           Security Interests.  Upon the execution and
delivery of this Agreement and the Collateral Documents and the completion of
all actions to perfect the security interests so created, except as set forth in
the Collateral Documents, Agent will hold a valid first priority security
interest in the Collateral described therein securing the Obligations.

 

5.19                           Insurance.  Schedule 5.19 lists, as of the
Closing Date, all current insurance of any nature maintained by Borrower, as
well as a summary of the terms of such insurance.

 

5.20                           Solvency. Borrower and its Subsidiaries, taken as
a whole, are, and after giving effect to each credit extension hereunder, will
be, Solvent.

 

6.                                       AFFIRMATIVE COVENANTS (OTHER THAN
INFORMATION AND REPORTING REQUIREMENTS)

 

So long as any portion of the Revolving Commitment remains in force or any
Obligations remain unpaid, Borrower shall, and shall cause its Subsidiaries to:

 

40

--------------------------------------------------------------------------------


 

6.1                                 Payment of Taxes and Other Potential Liens. 
Pay and discharge promptly all taxes, assessments and governmental charges or
levies imposed upon any of them, upon their respective Property or any part
thereof and upon their respective income or profits or any part thereof, except
that Borrower and its Subsidiaries shall not be required to pay or cause to be
paid (a) any tax, assessment, charge or levy that is not yet past due, or is
being contested in good faith by appropriate proceedings so long as the relevant
Person has established and maintains adequate reserves for the payment of the
same or (b) any immaterial tax so long as no material Property of Borrower or
its Subsidiaries is at impending risk of being seized, levied upon or forfeited.

 

6.2                                 Preservation of Existence.  Preserve and
maintain their respective existences in the jurisdiction of formation and all
material authorizations, rights, franchises, privileges, consents, approvals,
orders, licenses, permits, or registrations from any Governmental Authority that
are necessary for the transaction of their respective businesses and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective businesses or the
ownership or leasing of their respective Property, except (a) a merger or
consolidation permitted by Section 7.2, a Disposition permitted by Section 7.1
or as otherwise permitted by this Agreement or (b) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.3                                 Maintenance of Insurance.  Maintain
liability, casualty and other insurance (subject to customary deductibles and
retentions) on all Property with responsible insurance companies in such amounts
and against such risks as is carried by responsible companies engaged in similar
businesses and owning similar assets in the general areas in which Borrower and
its Subsidiaries operate and shall furnish to Agent, upon Agent’s reasonable
request, statements of its insurance coverage.  Borrower shall take commercially
reasonable actions to maintain the foregoing insurance and/or to comply with all
material requirements of such insurance coverage.  Agent shall be named as
additional insured on all liability insurance and Agent shall be named as a loss
payee under all insurance policies insuring the Collateral.  Borrower shall
deliver to Agent endorsements to all of its (a) “All Risk” and business
interruption insurance policies naming Agent as loss payee, and (b) general
liability and other liability policies naming Agent as an additional insured. 
All policies of insurance on real and personal property will include an
endorsement, in form and substance acceptable to Agent, showing loss payable to
Agent (Form 438 BFU or equivalent) and extra expense and business interruption
endorsements.  Borrower shall use commercially reasonable efforts to ensure that
such endorsement, or an independent instrument furnished to Agent, will provide
that the insurer will give at least thirty (30) days prior written notice to
Agent before any such policy or policies of insurance shall be canceled.  Upon
the occurrence and continuation of a Default or Event of Default, Agent may
require that Borrower direct all present and future insurers under its and its
Subsidiaries’ “All Risk” policies of insurance to pay all proceeds payable
thereunder directly to Agent for the ratable benefit of Lenders.

 

6.4                                 Compliance with Applicable Law.  Comply with
all Applicable Law, except that Borrower and its Subsidiaries need not comply
with an Applicable Law then being contested by any of them in good faith by
appropriate proceedings or where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.

 

41

--------------------------------------------------------------------------------


 

6.5                                 Inspection Rights.  Upon reasonable notice,
at any time during regular business hours and as often as reasonably requested
(but not so as to materially interfere with the business of Borrower or any of
its Subsidiaries) permit Agent, or any authorized employee or representative
thereof, to examine, audit and make copies and abstracts from the Books and
Records of, and to visit and inspect the Property of, Borrower and its
Subsidiaries and to discuss the affairs, finances and accounts of Borrower and
its Subsidiaries with its chief executive officer, president or chief financial
officer.  At all times, it is understood and agreed by Borrower that all
expenses in connection with any such inspection which may be incurred by
Borrower, any officers and employees thereof and the attorneys and independent
certified public accountants therefor shall be expenses payable by Borrower and
shall not be expenses of Agent or Lenders; provided, that the Borrower shall not
be responsible for any of the foregoing expenses more than one (1) time per
calendar year unless an Event of Default has occurred and is continuing.

 

6.6                                 Keeping of Records and Books of Account. 
Keep adequate records and books of account reflecting all financial transactions
in material conformity with GAAP, consistently applied, and in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower and its Subsidiaries.

 

6.7                                 Compliance with Agreements.  Promptly and
fully comply in all material respects with all Contractual Obligations to which
any one or more of them is a party, except for any such Contractual Obligations
(a) the performance of which would cause a Default, (b) then being contested by
any of them in good faith by appropriate proceedings or (c) if the failure to
comply could not reasonably be expected to have a Material Adverse Effect.

 

6.8                                 Use of Proceeds.  Use the proceeds of the
Loans only for the purposes set forth in this Agreement.

 

6.9                                 Hazardous Materials Laws.  Keep and maintain
all real property used and/or owned by Borrower and any of its Subsidiaries and
each portion thereof in compliance in all material respects with all applicable
Hazardous Materials Laws, except to the extent that no Material Adverse Effect
could reasonably be expected to result therefrom, and promptly notify Agent in
writing (attaching a copy of any pertinent written material in Borrower’s
reasonable discretion) of (a) any and all material enforcement, cleanup, removal
or other governmental or regulatory actions instituted, completed or threatened
in writing by a Governmental Authority pursuant to any applicable Hazardous
Materials Laws, (b) any and all material claims made or threatened in writing by
any Person against Borrower relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and (c)
discovery by any senior officer of Borrower of any material occurrence or
condition on any real property adjoining or in the vicinity of such real
property that could reasonably be expected to cause such real property or any
part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of such real property under any applicable Hazardous
Materials Laws.

 

6.10                           Future Subsidiaries..  Borrower shall, at its own
expense promptly, and in any event within forty five (45) days after the
formation or acquisition of any Domestic Subsidiary or Foreign Subsidiary
(including, without limitation, (x) in connection with a Permitted Acquisition
or the Permitted SRS Acquisition and (y) with respect to any such currently
existing Subsidiary

 

42

--------------------------------------------------------------------------------


 

formed or acquired prior to the Closing Date): (a) notify Agent of such event in
writing, (b) cause each such Domestic Subsidiary to become a party to the
Guaranty and the Security Agreement and each other applicable Collateral
Document in accordance with the terms thereof, execute additional Collateral
Documents if reasonably requested by Agent and amend the Collateral Documents as
appropriate in light of such event to pledge to Agent for the ratable benefit of
the Lenders (i) 100% of the equity securities of each such Subsidiary that is a
Domestic Subsidiary; and (ii) 65% of the equity securities of each such
Subsidiary that is a first-tier Foreign Subsidiary (provided that, if, as a
result of any change in the tax laws of the United States of America after the
date of this Agreement, the pledge by any Person of any additional equity
securities in any such Foreign Subsidiary to Agent under the Collateral
Documents would not result in adverse tax consequences to Borrower, then,
promptly after the change in such laws, all such additional equity securities
shall be so pledged under the Collateral Documents) and, except as set forth in
any of the Collateral Documents, execute and deliver all documents or
instruments reasonably required thereunder or appropriate to perfect the
security interest created thereby, (c) deliver (or use commercially reasonable
efforts to cause the appropriate Person to deliver) to Agent all certificates
and other instruments constituting Collateral thereunder free and clear of all
adverse Liens accompanied by undated stock powers or other instruments of
transfer executed in blank (and take such other steps as may be reasonably
requested by Agent to perfect Agent’s Lien in such Collateral consisting of
equity securities in compliance with any applicable laws of jurisdictions
outside of the United States of America), (d) cause each document (including
each Uniform Commercial Code financing statement) required by law or reasonably
requested by Agent to be filed, registered or recorded in order to create in
favor of Agent for the ratable benefit of the Lenders a perfected,
first-priority security interest in and Lien on the Collateral subject to (i)
the Collateral Documents to be so filed, registered or recorded and evidence
thereof delivered to Agent and (ii) Permitted Liens, (e) if requested by Agent,
deliver an opinion of counsel in form and substance reasonably satisfactory to
Agent with respect to each such new Domestic Subsidiary or Foreign Subsidiary,
and/or the pledge of the equity securities of each such Domestic Subsidiary and
Foreign Subsidiary and the matters set forth in this Section 6.10, provided that
this clause (e) shall not apply with respect to Subsidiaries acquired or created
in connection with a transaction where the aggregate consideration paid or
invested was less than $20,000,000, and (f) deliver to Agent the same
organization documents, resolutions, certificates, lien searches and other
matters with respect to such new Domestic Subsidiary or Foreign Subsidiary as
required to be delivered with respect to Borrower on the date hereof, in form
and substance reasonably satisfactory to Agent.

 

6.11                           Further Assurances; Schedule Supplements.  At any
time and from time to time, upon the written request of Agent and at the sole
expense of Borrower, promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as such Agent may
reasonably request to obtain the full benefits of this Agreement and to protect,
preserve and maintain all rights of Agent and the Lenders in the Collateral and
under this Agreement.  Upon the occurrence and continuation of a Default or
Event of Default and as often as Agent may thereafter require, Borrower will
supplement each Schedule to this Agreement with respect to any matter hereafter
arising that, if existing or occurring as of the Closing Date, would have been
required to be set forth or described in such Schedule; provided, that such
supplement shall not be deemed to be an amendment thereof unless expressly
consented to in writing by Agent.

 

43

--------------------------------------------------------------------------------


 

6.12                           Financial Covenants.  Maintain the following
financial covenants on a consolidated basis, as of the end of each Fiscal
Quarter:

 

6.12.1                                  Minimum Liquidity.  Maintain a Liquidity
Amount of at least $30,000,000.

 

6.12.2                                  Minimum Adjusted EBITDA.  Achieve
Adjusted EBITDA of at least $32,000,000 for the twelve (12) month period ending
at the end of such Fiscal Quarter.

 

6.12.3                                  Maximum Funded Debt to Adjusted EBITDA
Ratio.  Maintain a Funded Debt to Adjusted EBITDA Ratio of no more than 1.50 to
1.00.  “Funded Debt to Adjusted EBITDA Ratio” means the ratio of Funded Debt as
of the end of such Fiscal Quarter to Adjusted EBITDA for the twelve (12) month
period ending at the end of such Fiscal Quarter.  “Funded Debt” means all
Indebtedness plus the undrawn amount of all issued and outstanding letters of
credit of Borrower and its Subsidiaries minus any Indebtedness permitted by
Section 7.8.10.

 

6.13                           Maintenance of Property.  Maintain in good order
and condition, consistent with industry practice and standards (taking into
consideration wear and tear), all of its Property and not permit any waste
thereof, and, in the ordinary course of business, make all needful and proper
repairs, replacements, additions and improvements thereto as are necessary for
the conduct of its business, except where the failure to maintain, not permit
any waste of, preserve and protect any such Property could not reasonably be
expected to have a Material Adverse Effect.

 

6.14                           Notification of Reportable Event.  Borrower shall
notify Agent immediately in writing upon the occurrence of any “Reportable
Event” as defined in Title IV of ERISA or a prohibited transaction with respect
to any Plan of Borrower or any of its ERISA Affiliates, or the institution or
threatened institution by the PBGC of proceedings under ERISA to terminate or to
partially terminate any such Plan, or the commencement or threatened
commencement of any litigation against any Plan, its fiduciaries or its assets,
or against Borrower or any ERISA Affiliate in connection with any Plan.

 

6.15                           Pledge of DLL Note.  Promptly after final
resolution of the Tax Dispute, DLL shall execute and deliver an Intercompany
Note in an amount equal to the deferred portion of the amount that is determined
to be payable by DLL to Borrower pursuant to the terms of the resolution of the
Tax Dispute and such Intercompany Note shall be pledged and delivered to Agent
to be held as Collateral for the Obligations.  Borrower shall execute and
deliver, and shall cause DLL to execute and deliver, to Agent such agreements
and instruments as Agent deems reasonably necessary to effectuate such pledge.

 

6.16                           Post Closing.  Borrower shall deliver each of the
items listed on Schedule 6.16 promptly and in any event no later than the time
period provided for therein with respect to each such item.

 

44

--------------------------------------------------------------------------------


 

7.                                       NEGATIVE COVENANTS

 

So long as any portion of the Revolving Commitment remains in force or any
Obligations remain unpaid, Borrower shall not, and shall cause its Subsidiaries
to not:

 

7.1                                 Disposition of Property.  Make any sale,
sale and leaseback, transfer, lease or other disposition in any single
transaction or series of related transactions of any Property or group of
related items of Property of Borrower or any of its Subsidiaries, whether now
owned or hereafter acquired (“Disposition”), except for the following:

 

7.1.1                                        any Disposition of inventory in the
ordinary course of business;

 

7.1.2                                        any Disposition of damaged, worn or
obsolete assets no longer useful in the conduct of Borrower’s business for not
less than fair market value;

 

7.1.3                                        any Disposition of Investments
permitted by Section 7.10.2;

 

7.1.4                                        any Disposition (a) by Borrower or
any Subsidiary to Borrower or any Subsidiary that is a Guarantor or (y) by any
Subsidiary that is not a Guarantor to any Subsidiary that is not a Guarantor;

 

7.1.5                                        non-exclusive licenses of
Intellectual Property owned by Borrower to DLL;

 

7.1.6                                        non-exclusive licenses of
Intellectual Property owned by or licensed to Borrower or any Subsidiary to any
third party in the ordinary course of business; and

 

7.1.7                                        any other Dispositions provided
that the aggregate consideration received or to be received (whether Cash,
notes, Stock, or assumption of debt or otherwise) by Borrower and/or its
Subsidiaries in any one Disposition does not exceed $10,000,000 and such
aggregate consideration with respect to all such Dispositions shall not exceed
(a) $20,000,000 in any Fiscal Year or (b) $50,000,000 during the term of this
Agreement.

 

7.2                                 Fundamental Changes.  Merge or consolidate
with or into any Person, except (a) mergers and consolidations of a Subsidiary
into Borrower or another Subsidiary so long as a Subsidiary that is a Guarantor
does not merger or consolidate into a Subsidiary that is not a Guarantor and (b)
a merger or consolidation of a Person into Borrower or with or into a Subsidiary
of Borrower that is a Permitted Acquisition or the Permitted SRS Acquisition;
provided that (i) Borrower or such Subsidiary is the surviving entity, (ii) no
Change in Control results therefrom, (iii) no Default or Event of Default then
exists or would result therefrom, and (iv) Borrower executes such amendments to
the Loan Documents as Agent may reasonably determine are appropriate as a result
of such merger or consolidation in order to preserve the enforceability of the
Loan Documents on the parties thereto and their successors, if any, and, except
to the extent set forth in the Collateral Documents, maintain the perfection of
Agent’s Liens on the Collateral, and to otherwise comply with Section 6.10. 
Without limitation, no such merger or consolidation shall result in a violation
of the terms of Section 6.2 or Section 7.3.  Borrower shall promptly notify
Agent of any merger or consolidation involving Borrower.

 

45

--------------------------------------------------------------------------------


 

7.3                               Acquisitions.  Consummate an Acquisition
except Permitted Acquisitions and the Permitted SRS Acquisition.

 

7.4                               Distributions.  Make any Distribution, whether
from capital, income or otherwise, whether in Cash or other Property; except for
the following:

 

7.4.1                                     Borrower may declare and pay Cash
Distributions to the holders of Borrower’s Stock provided that after giving
effect to any such Distribution (a) Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.12 and (b) no Default or Event of
Default has occurred and is continuing;

 

7.4.2                                     Subsidiaries may make Cash
Distributions to Borrower;

 

7.4.3                                     Borrower and each Subsidiary may
declare and make Distributions payable solely in their common Stock;

 

7.4.4                                     Borrower may purchase, redeem or
otherwise acquire Stock issued by it provided that after giving effect to any
such purchase, redemption or acquisition (a) Borrower is in pro forma compliance
with the financial covenants set forth in Section 6.12 and (b) no Default or
Event of Default has occurred and is continuing; and

 

7.4.5                                     Notwithstanding the provisions of
Section 7.4.4 to the contrary, Distributions consisting of the purchase of
options, restricted equity interests or equivalent rights in Borrower held by
officers, directors and employees of Borrower and its Subsidiaries not to exceed
$5,000,000 during the term of this Agreement, but only to the extent such
Distributions are required pursuant to written agreements with such officers,
directors and employees as in effect as of the Closing Date.

 

7.5                               ERISA.  At any time, permit any Pension Plan
to:  (a) engage in any non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code); (b) fail to comply with ERISA or any other Applicable
Law; (c) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA); or (d) terminate in any manner.

 

7.6                               Change in Control.  Permit any Change in
Control to occur.

 

7.7                               Liens and Negative Pledges.  Create, incur,
assume or suffer to exist any Lien or Negative Pledge of any nature upon or with
respect to any of its respective Property or any Collateral or engage in any
sale and leaseback transaction with respect to any of its respective Property or
any Collateral, whether now owned or hereafter acquired, except the following
(“Permitted Liens”):

 

7.7.1                                     Liens as of the Closing Date set forth
on Schedule 7.7

 

7.7.2                                     Liens created under the Loan
Documents;

 

7.7.3                                     Purchase money Liens incurred to
finance the purchase or construction of capital assets using the proceeds of
Indebtedness, including Capital Lease Obligations, permitted under Section
7.8.3, and limited to the capital assets purchased or constructed;

 

46

--------------------------------------------------------------------------------


 

7.7.4                                     Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by the Liens
described in Section 7.7.1 or 7.7.3; provided that any extension, renewal or
replacement Lien (a) is limited to the property covered by the existing Lien and
(b) secures Indebtedness which is no greater in amount than the Indebtedness
secured by the existing Lien;

 

7.7.5                                     Liens securing taxes, assessments, and
other governmental charges or levies (excluding any Lien imposed pursuant to any
of the provisions of ERISA) or the claims of materialmen, mechanics, carriers,
repairmen, warehousemen, or landlords or other like Liens incurred in the
ordinary course of business, but which (a) have been bonded, (b) which are being
contested in good faith by appropriate proceedings and for which Borrower shall
have set aside on its books adequate reserves with respect thereto in accordance
with GAAP or (c) are not yet past due;

 

7.7.6                                     Deposits under workers’ compensation,
unemployment insurance and social security laws or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, or to secure statutory obligations of surety, appeal or customs bonds or
to secure indemnity, performance or other similar bonds in the ordinary course
of business;

 

7.7.7                                     any judgment Lien not giving rise to
an Event of Default;

 

7.7.8                                     leases or subleases granted to others
(in the ordinary course of business consistent with past practices) not
interfering in any material respect with the ordinary conduct of the business or
operations of Borrower or any Subsidiary;

 

7.7.9                                     easements, rights-of-way,
restrictions, minor defects, encroachments or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of Borrower or any Subsidiary;

 

7.7.10                              deposits in the ordinary course of business
to secure liabilities to insurance carriers, lessor, utilities and other service
providers;

 

7.7.11                              bankers liens and rights of setoff with
respect to customary depository arrangements entered into in the ordinary course
of business;

 

7.7.12                              Liens arising by reason of security for
surety or appeal bonds in the ordinary course of business of Borrower or any
Subsidiary;

 

7.7.13                              a non-exclusive license, or similar right,
of or to Intellectual Property granted in the ordinary course of business; and

 

7.7.14                              any other Liens securing Indebtedness or
other obligations permitted under Section 7.8.11.

 

The foregoing exceptions, however, shall not permit any Lien in any Stock of any
Subsidiary, except for Liens created under the Collateral Documents.

 

47

--------------------------------------------------------------------------------


 

7.8                               Indebtedness and Guaranty Obligations. 
Create, incur or assume any Indebtedness or Guaranty Obligation except the
following (“Permitted Indebtedness”):

 

7.8.1                                     Indebtedness existing on the Closing
Date and disclosed in Schedule 7.8;

 

7.8.2                                     Indebtedness under the Loan Documents;

 

7.8.3                                     Purchase money Indebtedness or Capital
Lease Obligations incurred to finance the purchase or construction of capital
assets (which shall be deemed to exist if the Indebtedness or Capitalized Lease
Obligation is incurred at or within ninety (90) days before or after the
purchase or construction of the capital asset) in any amount not to exceed
$7,500,000 outstanding at any one time;

 

7.8.4                                     Any extension, renewal or refinancing
of the Indebtedness described in Section 7.8.1 or 7.8.3; provided that any
extension, renewal or replacement Lien secures Indebtedness which is no greater
in amount than the Indebtedness being extended, renewed or refinanced;

 

7.8.5                                     Subordinated Debt in such amount as
may be approved in writing by the Required Lenders;

 

7.8.6                                     Indebtedness consisting of Interest
Rate Protection Agreements;

 

7.8.7                                     Indebtedness arising from agreements
of Borrower or any Subsidiary providing for indemnification and adjustment of
purchase price incurred in connection with any Permitted Acquisition or the
Permitted SRS Acquisition;

 

7.8.8                                     Guaranty Obligations in support of the
obligations of a Subsidiary, provided that such obligations are not prohibited
by this Agreement;

 

7.8.9                                     Indebtedness of a Person acquired in a
Permitted Acquisition or the Permitted SRS Acquisition which is outstanding at
the time of such Acquisition (other than Indebtedness incurred solely in
contemplation of such Acquisition);

 

7.8.10                              Indebtedness of a Subsidiary of Borrower
owed to Borrower or a wholly owned Subsidiary of the Borrower or Indebtedness of
Borrower owed to a Subsidiary of Borrower, which Indebtedness shall (i) in the
case of Indebtedness owed to Borrower or a Guarantor, be pledged under the
Security Agreement, (ii) be on terms (including subordination terms) reasonably
acceptable to the Agent, and (iii) be otherwise permitted under the provisions
of Section 7.10;

 

7.8.11                              Other Indebtedness in an aggregate principal
amount not to exceed $5,000,000 outstanding at any one time.

 

7.9                               Transactions with Affiliates.  Make, or suffer
to exist, any loan or advance or extend any credit to any Person, including,
without limitation, any Affiliate of the Borrower other than:

 

48

--------------------------------------------------------------------------------


 

7.9.1                                     employment, consulting, service,
termination, compensation, expense reimbursement or indemnification arrangements
entered into with directors or officers in the ordinary course of business;

 

7.9.2                                     transactions that are fully disclosed
to the board of directors (or a committee thereof) of Borrower and expressly
authorized by a resolution of the board of directors (or committee) of Borrower
which is approved by a majority of the directors (or committee) not having an
interest in the transaction;

 

7.9.3                                     transactions specifically permitted by
Sections 7.1, 7.2, 7.4 and 7.8;

 

7.9.4                                     advances to employees officers,
directors and employees of Borrower and its Subsidiaries for travel,
entertainment, relocation, anticipated bonus and analogous ordinary business
purposes;

 

7.9.5                                     trade credit advanced in the ordinary
course of business;

 

7.9.6                                     transactions between or among Borrower
and its Subsidiaries; and

 

7.9.7                                     transactions on overall terms at least
as favorable to Borrower or its Subsidiaries as would be the case in an arm’s
length transaction between unrelated parties of equal bargaining power.

 

7.10                        Investments.  Make or suffer to exist any
Investment, other than:

 

7.10.1                              Investments in existence on the Closing Date
and disclosed on Schedule 7.10;

 

7.10.2                              Investments consisting of Cash Equivalents;

 

7.10.3                              Investments in a Person that is the subject
of a Permitted Acquisition;

 

7.10.4                              Investments consisting of advances to
officers, directors and employees of Borrower and its Subsidiaries for travel,
entertainment, relocation, anticipated bonus and analogous ordinary business
purposes not to exceed $250,000 in the aggregate outstanding at any time;

 

7.10.5                              Investments in a Subsidiary that is a
Guarantor or in Borrower;

 

7.10.6                              Investments in a Subsidiary that is not a
Guarantor so long as:

 

(a)                                 after giving effect to any such Investment
no Default or Event of Default has occurred and is continuing; and

 

(b)                                 the aggregate amount of such Investments
does not exceed $5,000,000 during the term of this Agreement;

 

provided that the maximum amount set forth in clause (b) immediately above shall
not apply to intercompany advances made to Borrower’s Foreign Subsidiaries to
the extent such advances are

 

49

--------------------------------------------------------------------------------


 

made to pay for costs and expenses reasonably related to revenue generation by
SRS and its Subsidiaries.

 

7.10.7                              Investments consisting of the extension of
credit to customers or suppliers of Borrower and its Subsidiaries in the
ordinary course of business and any Investments received in satisfaction or
partial satisfaction thereof;

 

7.10.8                              Investments received in connection with a
bona fide legal dispute with another Person or insurance proceeds received by
Borrower;

 

7.10.9                              Investments made in accordance with the cash
investment policy of Borrower, as in effect from time to time, the current
version of which shall be delivered to Agent promptly following its adoption; or

 

7.10.10                       Investments made in a Subsidiary that is not a
Guarantor by a Subsidiary that is not a Guarantor.

 

7.11                        Change in Nature of Business.  Make any material
change in the nature of the businesses of Borrower and its Subsidiaries, as
conducted historically and on the Closing Date.

 

7.12                        Change in Fiscal Year or Accounting Method.  Make
any change in Borrower’s Fiscal Year or any material change in the accounting
method used by Borrower not in accordance with GAAP without the prior written
consent of Agent.

 

8.                                      INFORMATION AND REPORTING REQUIREMENTS

 

8.1                               Reports and Notices.  Borrower covenants and
agrees that, so long as any portion of the Revolving Commitment remains in force
or any Obligations remain unpaid, Borrower shall deliver to Agent (for
distribution by it to the Lenders):

 

8.1.1                                     within three (3) Business Days after
filing with the SEC, but in no event later than forty-five (45) days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), (a) an internally-prepared consolidated balance sheet, income statement
and cash flow statement of Borrower and its Subsidiaries as at the end of such
Fiscal Quarter and the portion of the Fiscal Year ended with such Fiscal
Quarter, all in reasonable detail and (b) a Compliance Certificate as of the end
of such Fiscal Quarter signed by an Authorized Signatory which (i) states that
no Default has occurred and is continuing, or, if any such Default has occurred
and is continuing, a statement as to the nature thereof and what action the
Borrower proposes to take with respect thereto, and (ii) sets forth, for such
Fiscal Quarter or as of the last day of such Fiscal Quarter, a summary of the
calculation of the financial ratios and tests provided in Section 6.12 hereof. 
Such financial statements shall be certified by an Authorized Signatory of
Borrower as fairly presenting the financial condition, results of operations and
cash flows of Borrower and its Subsidiaries in accordance with GAAP (other than
footnote disclosures), consistently applied, as at such date and for such
periods, subject only to normal year-end accruals and audit adjustments;

 

8.1.2                                     within three (3) Business Days after
filing with the SEC, but in no event later than ninety (90) days after the end
of each Fiscal Year, the audited annual financial

 

50

--------------------------------------------------------------------------------


 

statements of Borrower and its Subsidiaries for such Fiscal Year prepared by an
independent CPA firm satisfactory to Agent (which shall include Grant Thornton
LLP) and accompanied by an audit opinion, which opinion shall not be subject to
any qualification or exceptions as to the scope of the audit, together with a
Compliance Certificate signed by an Authorized Signatory;

 

8.1.3                                     the Security Supplement, together with
the Supplements to Schedules, as required pursuant to and subject to the terms
of the Security Agreement;

 

8.1.4                                     promptly upon their becoming available
and to the extent disclosure thereof is permitted by law, copies of any
correspondence or notices received by Borrower or any Subsidiary from any
Governmental Authority which regulates the operations of Borrower or any
Subsidiary or from the Internal Revenue Service or any other state or federal
tax authority relating to an actual or threatened change or development which
would have, or could reasonably be expected to have, a Material Adverse Effect;

 

8.1.5                                     promptly, notice in writing of any
known litigation, legal proceeding or dispute, other than disputes in the
ordinary course of business affecting Borrower or any Subsidiary as a defendant,
whether or not fully covered by insurance, and regardless of the subject matter
thereof, which litigation, proceeding or dispute has a material probability of
being resolved against the Borrower or any Subsidiary and, if determined or
resolved against Borrower or any Subsidiary, is reasonably likely to have a
Material Adverse Effect; and

 

8.1.6                                     promptly upon the earlier of the date
on which the Borrower becomes aware or, in the exercise of reasonable due
diligence should have become aware of the same, notify the Agent of the
occurrence of any of the following:

 

(a)                                 any Default or Event of Default; and

 

(b)                                 any change in any Applicable Law, including
changes in tax laws and regulations, which could reasonably be expected to have
a Material Adverse Effect on the Borrower or any Subsidiary; and

 

8.2                               Budgets.  Borrower shall deliver to Agent (a)
prior to the end of any Fiscal Year, (1) a draft budget and projection by Fiscal
Quarter for the following Fiscal Year, including projected statement of
operations of Borrower and its Subsidiaries, and (2) a draft summary forecast
for each subsequent Fiscal Year through the Maturity Date, all in reasonable
detail, and (b) promptly following the final approval thereof by the board of
directors of Borrower, (1) a budget and projection by Fiscal Quarter for such
following Fiscal Year, including projected statements of operations of Borrower
and its Subsidiaries, and (2) a summary forecast for each subsequent Fiscal Year
through the Maturity Date, all in reasonable detail.

 

8.3                               Resolution of Tax Dispute.  Promptly after the
final resolution thereof, Borrower shall deliver to Agent a written report
summarizing in reasonable detail the terms of Borrower’s settlement with the
Internal Revenue Service with respect to amounts owing from DLL to Borrower in
connection with the sale by Borrower to DLL in 2006 of the economic rights in
certain Property of Borrower (the “Tax Dispute”).

 

51

--------------------------------------------------------------------------------


 

8.4                               Other Reports.  Borrower shall provide to
Agent and the Lenders such other reports and information as from time to time
may be reasonably requested by Agent.

 

9.                                      EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

9.1                               Events of Default.  The occurrence of any one
or more of the following events shall constitute an “Event of Default” under
this Agreement:

 

9.1.1                                     Borrower shall fail to make any
regularly scheduled payment of principal or interest in respect of any
Obligations within five (5) Business Days after the same shall become due and
payable or is declared in writing to be due and payable; provided that no grace
period shall apply to nonpayment of the Obligations on the Maturity Date; or

 

9.1.2                                     Borrower or any Guarantor shall fail
or neglect to perform, keep or observe any of the covenants, promises,
agreements, requirements, conditions or other terms, Obligations (other than
under Section 9.1.1) or provisions contained in this Agreement or any of the
other Loan Documents and such default shall have continued for a period of
thirty (30) days (or with respect to any defaults under Section 8, for a period
of ten (10) days) after Agent’s notice to Borrower in writing of such default
hereunder; provided there shall be no grace period for Borrower’s failure to
perform, keep or observe any of the covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in Section 6.12,
Section 6.16 and Section 7; or

 

9.1.3                                     an event of default shall occur under
any Indebtedness to which Borrower or any Subsidiary is a party, or by which any
such Person or its Property is bound, and such event of default (1) involves the
failure to make any payment, whether of principal, interest or otherwise, and
whether due by scheduled maturity, required prepayment, acceleration, demand or
otherwise, in respect of any Indebtedness (other than the Obligations) of such
Person in an aggregate amount exceeding $2,500,000, and (2) accelerates the
payment of (or permits any holder of such Indebtedness or a trustee to
accelerate the payment of) such Indebtedness, or a portion thereof, in an
aggregate amount exceeding $2,500,000 to become due prior to its stated maturity
or prior to its regularly scheduled dates of payment; or

 

9.1.4                                     any representation or warranty in this
Agreement or any other Loan Document, or in any written statement, report or
certificate pursuant hereto or thereto, shall be untrue or incorrect in any
material respect as of the date when made or reaffirmed by the Borrower or any
Subsidiaries; or

 

9.1.5                                     any of the assets of Borrower or any
Subsidiary having a value of $2,500,000 or more shall be attached, seized,
levied upon or subjected to a writ or distress warrant or come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors of such Person, and any of the foregoing shall remain unstayed or
undismissed for sixty (60) consecutive days; or any Person other than Borrower
or any Subsidiary shall apply for the appointment of a receiver, trustee or
custodian for the assets of Borrower or any Subsidiary and the order appointing
such receiver, trustee or custodian shall remain unstayed or undismissed for
sixty (60) consecutive days; or Borrower or any Subsidiary shall have concealed,
removed or permitted to be concealed or removed, any part of its Property

 

52

--------------------------------------------------------------------------------


 

with intent to hinder, delay or defraud its creditors or any of them or made or
suffered a transfer of any of its Property or the incurring of an obligation
which may be fraudulent under any bankruptcy, fraudulent transfer or other
similar law; or

 

9.1.6                                     a case or proceeding shall have been
commenced involuntarily against Borrower or any Subsidiary in a court having
competent jurisdiction seeking a decree or order:  (a) under the Bankruptcy Code
or any other applicable Federal, state or foreign Bankruptcy or other similar
law, and seeking either (i) the appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of such
Person or of any substantial part of its properties, or (ii) the reorganization
or winding up or liquidation of the affairs of any such Person and such case or
proceeding shall remain undismissed or unstayed for sixty (60) consecutive days
or such court shall enter a decree or order granting the relief sought in such
case or proceeding; or (b) invalidating or denying (i) any Person’s right,
power, or competence to enter into or perform any of its obligations under any
Loan Document, or (ii) the validity or enforceability of this Agreement or any
other Loan Document or any action taken hereunder or thereunder; or

 

9.1.7                                     Borrower or any Subsidiary shall (a)
file a petition under the Bankruptcy Code or any other applicable Federal, state
or foreign bankruptcy or other similar law, (b) consent to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of any such Person or of
any substantial part of its properties, (c) fail generally to pay (or admit in
writing its inability to pay) its debts as such debts become due, or (d) take
any corporate action in furtherance of any such action; or

 

9.1.8                                     there is entered against Borrower or
any Subsidiary (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding
$2,500,000 (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

9.1.9                                     Except as otherwise specifically
permitted herein, Borrower or any Subsidiary voluntarily or involuntarily
dissolves (provided Borrower shall have sixty (60) days to cure any involuntary
dissolution), or is dissolved, terminates or is terminated; except Borrower may
dissolve inactive Subsidiaries; or

 

9.1.10                              Borrower or any Subsidiary is enjoined,
restrained, or in any way prevented by the order of any court or other
Governmental Authority, the effect of which order restricts such Person from
conducting all or any material part of its business, unless such order is
subject to a good faith dispute being diligently pursued according to
appropriate legal proceedings and such order could not reasonably be expected to
have a Material Adverse Effect; or

 

53

--------------------------------------------------------------------------------


 

9.1.11                              the loss, suspension, revocation or failure
to renew any License or permit now held or hereafter acquired by Borrower or any
Subsidiary, which loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect; or

 

9.1.12                              any Lien or any provision of any Loan
Document shall for any reason cease to be valid, binding and enforceable in
accordance with its terms, or any Lien granted, or intended by the Loan
Documents to be granted, to Agent shall cease to be a valid and perfected Lien
having the first priority (or a lesser priority if expressly permitted in the
Loan Documents) in any of the Collateral covered or purported to be covered
thereby; or

 

9.1.13                              Any Pension Plan maintained by Borrower is
finally determined by the PBGC to have an “accumulated funding deficiency” as
that term is defined in Section 302 of ERISA in excess of an amount equal to 5%
of the consolidated total assets of Borrower as of the most recently ended
Fiscal Quarter.

 

9.2                               Remedies.

 

9.2.1                                     If any Default has occurred and is
continuing, then Agent may, with the prior written approval of Required Lenders,
terminate or suspend Lenders’ obligation to make further Loans.  If any Event of
Default has occurred and is continuing, then Agent may, with the prior written
approval of Required Lenders and upon written notice to Borrower from Agent,
increase the rate of interest applicable to the Loans to the Default Rate
effective as of the date of the initial Default giving rise to such Event of
Default.  In addition, if any Event of Default shall have occurred and be
continuing, Agent may (upon prior written approval of Required Lenders), without
notice, take any one or more of the following actions:  (a) declare all or any
portion of the Obligations to be forthwith due and payable, whereupon such
Obligations shall become and be due and payable; or (b) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC; provided, that upon the
occurrence of an Event of Default specified in Sections 9.1.5, 9.1.6 or 9.1.7,
the Obligations shall become immediately due and payable (and any obligation of
Lenders to make further Loans, if not previously terminated, shall immediately
be terminated) without declaration, notice or demand by Agent.

 

9.2.2                                     Each Lender’s rights and remedies
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies which Lenders may have under any Loan Document or at law or in
equity.  Recourse to the Collateral shall not be required. All rights, remedies
and powers provided in this Agreement may be exercised only to the extent that
the exercise thereof does not violate any Applicable Law, and all provisions of
this Agreement are intended to be subject to any Applicable Law that may be
controlling and to be limited, to the extent necessary, so that they do not
render this Agreement invalid, unenforceable, in whole or in part.

 

9.3                               Waivers by Borrower.  Except as otherwise
provided for in this Agreement and to the fullest extent permitted by Applicable
Law (to be effective upon and limited to the occurrence and during the
continuance of an Event of Default), Borrower waives:  (a) presentment, demand
and protest, and notice of presentment, dishonor, intent to accelerate,

 

54

--------------------------------------------------------------------------------


 

acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Loan Documents, the Revolving
Notes or any other notes, commercial paper, accounts, Contracts, documents,
instruments, chattel paper and guaranties at any time held by Lenders on which
Borrower may in any way be liable, other than notices specifically required by
the Loan Documents or Applicable Law; (b) all rights to notice and a hearing
prior to Lenders’ taking possession or control of, or to Lenders’ replevin,
attachment or levy upon, any Collateral or any bond or security which might be
required by any court prior to allowing Agent or the Lenders to exercise any of
their remedies, other than notices specifically required by the Loan Documents
or Applicable Law; and (c) the benefit of all valuation, appraisal and exemption
laws.  Borrower acknowledges that it has been advised by counsel with respect to
this Agreement, the other Loan Documents and the transactions evidenced hereby
and thereby.

 

9.4                               Proceeds.  The Proceeds of any sale,
disposition or other realization upon any Collateral shall be applied by any
Lender upon receipt as set forth in Section 3.9.

 

10.                               SUCCESSORS AND ASSIGNS

 

Each Loan Document shall be binding on and shall inure to the benefit of
Borrower, Lenders, Agent and their respective successors and assigns, except as
otherwise provided herein or therein.  Borrower shall not assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
under any Loan Document without the prior written consent of all of the Lenders,
and any such purported assignment, transfer, hypothecation or other conveyance
by Borrower without the prior express written consent of all of the Lenders
shall be void.  The terms and provisions of this Agreement and the other Loan
Documents are for the purpose of defining the relative rights and obligations of
Borrower and Lenders with respect to the transactions contemplated hereby and
thereby, and there shall be no third party beneficiaries of any of the terms and
provisions of any of the Loan Documents.  Subject to Section 12.7.2 of this
Agreement, each Lender reserves the right at any time to create and sell a
participation in any portion of the Loans and the Loan Documents and to sell,
transfer or assign any or all of its rights in the Loans and under the Loan
Documents.

 

11.                               DISPUTE RESOLUTION

 

11.1                        Alternative Dispute Resolution Agreement.  Any
controversy or claim between or among the Parties arising under or in connection
with (a) this Agreement or any of the other Loan Documents, (b) any
negotiations, correspondence or communications relating to this Agreement or any
of the other Loan Documents, whether or not incorporated herein or therein, or
any indebtedness evidenced hereby or thereby, (c) the administration or
management of this Agreement or any of the other Loan Documents or any
indebtedness evidenced hereby or thereby, or (d) any alleged agreements,
promises, representations or transactions in connection herewith or therewith,
including any claim or controversy which arises out of or is based upon an
alleged tort, shall be subject to and resolved in accordance with the
Alternative Dispute Resolution Agreement.

 

11.2                        No Limitation on Remedies.  No provision of, or the
exercise of any rights under, Section 11.1 shall limit the right of any party to
the Alternative Dispute Resolution Agreement to exercise self help remedies such
as set-off, to foreclose against any Collateral, or to obtain

 

55

--------------------------------------------------------------------------------


 

provisional or ancillary remedies such as injunctive relief or the appointment
of a receiver from a court having jurisdiction before, during or after the
pendency of any mediation or arbitration.

 

11.3                        Inconsistency.To the extent any provision of the
Alternative Dispute Resolution Agreement is inconsistent with the terms of this
Agreement, the terms of the Alternative Dispute Resolution Agreement shall
prevail.

 

12.                               MISCELLANEOUS

 

12.1                        Complete Agreement; Modification of Agreement.  This
Agreement and the other Loan Documents constitute the complete agreement among
the parties with respect to the subject matter hereof and thereof, supersede all
prior agreements, commitments, understandings or inducements (oral or written,
expressed or implied), and may not be modified, altered or amended except by a
written agreement signed by Agent, Lenders, Borrower and each other Person
executing this Agreement or any other Loan Document, as applicable.

 

12.2                        Reimbursement and Expenses.  Borrower will promptly
pay:

 

12.2.1                              without regard for whether any Loans are
made, all reasonable and documented, out-of-pocket expenses of Agent invoiced to
Borrower in connection with the preparation, negotiation, execution, and
delivery of this Agreement and the other Loan Documents, including all due
diligence, all post-closing matters, syndication, and the transactions
contemplated hereunder and thereunder and the making of the Loans, including,
recording and filing fees, and the reasonable and documented attorneys’ fees and
disbursements of counsel for Agent;

 

12.2.2                              except as otherwise provided herein, all
reasonable out-of-pocket expenses of Agent in connection with the administration
or monitoring of the Loans, the Collateral, this Agreement and the other Loan
Documents in accordance with the provisions thereof, the restructuring and
refinancing of the transaction herein contemplated, and in connection with the
preparation, negotiation, execution, and delivery of any waiver, amendment, or
consent by Agent relating to this Agreement or the other Loan Documents,
including reasonable auditing costs and expenses with respect to the Collateral
and the reasonable and documented attorneys’ fees and expenses of counsel;

 

12.2.3                              all of Agent’s and each Lenders’
out-of-pocket costs and expenses of obtaining performance under this Agreement
or the other Loan Documents, of collection of the Obligations and of enforcement
of the Loan Documents, in any arbitration, mediation, legal action or proceeding
(including any case under the Bankruptcy Code or similar laws), which, in each
case, shall include reasonable fees and expenses of counsel for Agent and each
Lender; and

 

12.2.4                              all Charges levied on, or assessed, placed
or made against any Collateral, the Revolving Notes or the other Loan Documents
or the Obligations.

 

12.3                        Indemnity.

 

12.3.1                              Borrower shall indemnify and hold each
Indemnified Person harmless from and against any Claim which may be instituted
or asserted against or incurred by any such

 

56

--------------------------------------------------------------------------------


 

Indemnified Person as the result of credit having been extended or not extended
under this Agreement and the other Loan Documents or otherwise in connection
with or arising out of the transactions contemplated hereunder or thereunder,
including any Claim for Environmental Liabilities and Costs and legal costs and
expenses of disputes between the parties to this Agreement; provided, that
Borrower shall not be liable for indemnification of an Indemnified Person to the
extent that (a) such Claim is brought by any Indemnified Person against Borrower
and Borrower is the prevailing party thereunder, (b) any such Claim is finally
determined by a court of competent jurisdiction to have resulted from such
Indemnified Person’s gross negligence or willful misconduct or (c) any Claim
asserted against it by another Indemnitee.  NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED OR NOT EXTENDED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A
RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.  This
Section 12.3.2 shall survive the Termination Date.

 

12.3.2                              All obligations of Borrower with respect to
any item of Collateral shall be and remain enforceable against, and only
against, Borrower and shall not be enforceable against Agent or any Lender.

 

12.4                        No Waiver.  Neither Agent’s nor any Lender’s
failure, at any time or times, to require strict performance by Borrower of any
provision of any Loan Document, nor Agent’s or any Lender’s failure to exercise,
nor any delay in exercising, any right, power or privilege under this Agreement,
(a) shall waive, affect or diminish any right of Agent or any Lender thereafter
to demand strict compliance and performance therewith, or (b) shall operate as a
waiver thereof.  Any suspension or waiver of a Default, Event of Default, or
other provision under the Loan Documents must be in writing signed by an
authorized employee of Agent or any Lender to be effective and shall not
suspend, waive or affect any other Default or Event of Default, whether the same
is prior or subsequent thereto and whether of the same or of a different type,
and shall not be construed as a bar to any right or remedy which Agent or any
Lender would otherwise have had on any future occasion.

 

12.5                        Severability; Drafting.  Wherever possible, each
provision of the Loan Documents shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision of any Loan
Document shall be prohibited by or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of such
Loan Document.  Except as otherwise expressly provided herein or in any other
Loan Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon Borrower and all rights of Agent and Lenders,
all as contained in the Loan Documents, shall not terminate or expire, but
rather shall survive such termination or cancellation and shall continue in full
force and effect until the Termination Date; provided, that the reimbursement
and expense provisions of Section 12.2, the indemnity provisions of Section
12.3, the governing law and venue provisions of Section 12.14 and the
Alternative Dispute Resolution Agreement referenced in Sections 10

 

57

--------------------------------------------------------------------------------


 

and 12.15 shall all survive the Termination Date.  In the event of a dispute
between any of the parties hereto over the meaning of this Agreement, all
parties shall be deemed to have been the drafter hereof, and any Applicable Law
that states that contracts are construed against the drafter shall not apply.

 

12.6                        Conflict of Terms.  Except as otherwise provided in
any Loan Document by specific reference to the applicable provisions of this
Agreement, if any provision contained in this Agreement is in conflict with, or
inconsistent with, any provision in any other Loan Document, the provision
contained in this Agreement shall govern and control.

 

12.7                        Notices.

 

12.7.1                              All notices and other communications under
this Agreement and the other Loan Documents shall be in writing and shall be
deemed to have been given three (3) days after deposit in the mail, first class
mail, postage prepaid, or one (1) day after being entrusted to a reputable
commercial overnight delivery service, or when sent out by facsimile
transmission or electronic mail addressed to the party to which such notice is
directed at its address determined as provided in this Section 0.  All notices
and other communications under this Agreement shall be given to the parties
hereto at the following addresses:

 

(a)                 If to Borrower:

 

If to Borrower:

 

DTS, Inc.

5220 Las Virgenes Road

Calabasas, California 91302

Attn:  Melvin Flanigan

Telephone No.:  818-436-1045

Facsimile No.:  818-436-1545

Electronic Mail:  Mel.Flanigan@dts.com

 

and to:

 

DTS, Inc.

5220 Las Virgenes Road

Calabasas, California 91302

Attn: Blake Welcher

Telephone No.: 818-436-1330

Facsimile No.: 818-436-1850

Electronic Mail: Blake.Welcher@dts.com

 

58

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attn: Jamie Knox

Facsimile No.: (212) 884-8692

Electronic Mail: Jamie.Knox@dlapiper.com

 

(b)                 If to Agent:

 

Union Bank, N.A.

Warner Center Towers

21700 Oxnard Street, Suite 120

Woodland Hills, CA 91367

Attn:  Carlos Herrera

Telephone No.:  (818) 316-3142

Facsimile No.:  (818) 316-3172

Electronic Mail:  carlos.herrera@unionbank.com

 

with a copy to:

 

Union Bank, N.A.

445 South Figueroa Street, 10th Floor

Los Angeles, CA 90071

Attn:  Lauren Hom

Telephone No.:  (213) 236-6905

Facsimile No.:  (213) 236-4013

Electronic Mail:  lauren.hom@unionbank.com

 

with a copy to:

 

Sheppard Mullin Richter & Hampton LLP

333 South Hope Street, 43rd Floor

Los Angeles, CA 90071

Attn:  Richard C. Pugh Jr., Esq.

Telephone No.:  (213) 620-1780

Facsimile No.:  (213) 620-1398

Electronic Mail:  rpugh@sheppardmullin.com

 

12.7.2                              Any party to this Agreement may change the
address to which notices shall be directed under this Section 0 by giving ten
(10) days’ written notice of such change to the other parties.

 

59

--------------------------------------------------------------------------------


 

12.8                        Binding Effect; Assignment.

 

12.8.1                              Subject to the terms of Section 10, this
Agreement and the other Loan Documents to which Borrower is a party will be
binding upon and inure to the benefit of Borrower, Agent, each of Lenders and
their respective successors and assigns.  Each Lender represents that it is not
acquiring its Note with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (subject to any requirement that
disposition of such Note must be within the control of such Lender).  Any Lender
may at any time pledge its Note or any other instrument evidencing its rights as
a lender under this Agreement to a Federal Reserve Bank, but no such pledge
shall release that Lender from its obligations hereunder or grant to such
Federal Reserve Bank the rights of a Lender hereunder absent foreclosure of such
pledge.

 

12.8.2                              From time to time following the Closing
Date, each Lender may assign to one or more Eligible Assignees all or any
portion of its Pro Rata Share of the Revolving Commitment; provided that (a)
such assignment shall be approved by Agent and, provided no Default or Event of
Default then exists, Borrower, which approval(s) shall not be unreasonably
withheld, conditioned or delayed; (b) such assignment shall be evidenced by a
Commitment Assignment and Acceptance, a copy of which shall be furnished to
Agent as hereinbelow provided and made available to Borrower upon its request;
(c) except in the case of an assignment (i) to an Affiliate of the assigning
Lender or to another Lender or (ii) of the entire remaining Revolving Commitment
of the assigning Lender, the assignment shall not assign a Pro Rata Share of the
Revolving Commitments that is equivalent to less than $5,000,000; (d) the
effective date of any such assignment shall be as specified in the Commitment
Assignment and Acceptance, but not earlier than the date which is five (5)
Business Days after the date Agent has received the Commitment Assignment and
Acceptance; and (e) such Eligible Assignee shall execute an Alternative Dispute
Resolution Agreement, in form and substance satisfactory to Agent.  Upon the
effective date of such Commitment Assignment and Acceptance, the Eligible
Assignee named therein shall be a Lender for all purposes of this Agreement,
with the Pro Rata Share of the Revolving Commitments therein set forth and, to
the extent of such Pro Rata Share, the assigning Lender shall be released from
its further obligations under this Agreement.  Borrower agrees that it shall
execute and deliver (against delivery by the assigning Lender to Borrower of its
Revolving Note) to such assignee Lender, a Revolving Note evidencing that
assignee Lender’s Pro Rata Share of the Revolving Commitment, and to the
assigning Lender, a Revolving Note evidencing the Pro Rata Share retained by the
assigning Lender.

 

12.8.3                              By executing and delivering a Commitment
Assignment and Acceptance, the Eligible Assignee thereunder acknowledges and
agrees that:  (a) other than the representation and warranty that it is the
legal and beneficial owner of the Pro Rata Share of the Revolving Commitment
being assigned thereby free and clear of any adverse claim, the assigning Lender
has made no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness or sufficiency of this Agreement or any other Loan
Document; (b) the assigning Lender has made no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower or
the performance by Borrower of the Obligations; (c) it has received a copy of
this Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8 and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Commitment Assignment and Acceptance; (d) it will,

 

60

--------------------------------------------------------------------------------


 

independently and without reliance upon Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (e) it appoints and authorizes Agent to take such action and to
exercise such powers under this Agreement as are delegated to Agent by this
Agreement; and (f) it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

12.8.4                              Agent shall maintain at Agent’s Office a
copy of each Commitment Assignment and Acceptance delivered to it and a register
(the “Register”) of the names and address of each of the Lenders and the Pro
Rata Share of the Revolving Commitment held by each Lender, giving effect to
each Commitment Assignment and Acceptance.  The Register shall be available
during normal business hours for inspection by Borrower or any Lender upon
reasonable prior notice to Agent.  After receipt of a completed Commitment
Assignment and Acceptance executed by any Lender and an Eligible Assignee, and
receipt of a non-refundable assignment fee of Three Thousand Five Hundred
Dollars ($3,500) from such Lender or Eligible Assignee, Agent shall, promptly
following the effective date thereof, provide to Borrower and the Lenders a
revised Schedule 2.1 giving effect thereto.  Borrower, Agent and the Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the Pro Rata Share of the Revolving Commitments listed
therein for all purposes hereof, and no assignment or transfer of any such Pro
Rata Share of the Revolving Commitments shall be effective, in each case unless
and until a Commitment Assignment and Acceptance effecting the assignment or
transfer thereof shall have been accepted by Agent and recorded in the Register
as provided above.  Prior to such recordation, all amounts owed with respect to
the applicable Pro Rata Share of the Revolving Commitments shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Pro Rata Share of the Revolving Commitments.

 

12.8.5                              Each Lender may from time to time grant
participations to one or more banks or other financial institutions (other than
Defaulting Lenders) in a portion of its Pro Rata Share of the Revolving
Commitments; provided, however, that (a) such Lender’s obligations under this
Agreement shall remain unchanged; (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
(c) the participating banks or other financial institutions shall not be a
Lender hereunder for any purpose; (d) Borrower, Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement; (e) the participation
interest shall be expressed as a percentage of the granting Lender’s Pro Rata
Share of the Revolving Commitment as it then exists and shall not restrict an
increase in the Revolving Commitment, or in the granting Lender’s Pro Rata Share
of the Revolving Commitment, so long as the amount of the participation interest
is not affected thereby; and (f) the consent of the holder of such participation
interest shall not be required for amendments or waivers of provisions of the
Loan Documents other than those which (i) increase the Revolving Commitment,
(ii) extend the Maturity Date or any other date upon which any payment of money
is due to the Lenders, (iii) reduce the rate of interest on the Revolving Notes,
any fee or any other monetary amount payable to the Lenders, or (iv) release any
material Collateral from the Lien of the Collateral Documents, except if such
release of material Collateral occurs in connection with a disposition

 

61

--------------------------------------------------------------------------------


 

permitted under this Agreement in which case such release shall not require the
consent of any of the Lenders or of any holder of a participation interest in
the Revolving Commitment.

 

12.8.6                              In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Agent or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

12.9                        Right of Setoff.  If an Event of Default has
occurred and is continuing, Agent or any Lender other than a Defaulting Lender
(but in each case only with the consent of the Required Lenders) may exercise
its rights under Article 9 of the Uniform Commercial Code and other Applicable
Law and, to the extent permitted by Applicable Law, apply any funds in any
deposit account maintained with it by Borrower and/or any Property of Borrower
in its possession against the Obligations.

 

12.10                 Sharing of Setoffs.  Each Lender severally agrees that if
it, through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower, or otherwise, receives payment of the Obligations held by it
that is ratably more than any other Lender, through any means, receives in
payment of the Obligations held by that Lender, then, subject to Applicable
Law:  (a) the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from each of the other Lenders a
participation in the Obligations held by the other Lenders and shall pay to the
other Lenders a purchase price in an amount so that the share of the Obligations
held by each Lender after the exercise of the right of setoff, banker’s lien or
counterclaim or receipt of payment shall be in the same proportion that existed
prior to the exercise of the right of setoff, banker’s lien or counterclaim or
receipt of payment; and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Lenders share any payment obtained in respect of the Obligations
ratably in accordance with each Lender’s share of the Obligations immediately
prior to, and without taking into account, the payment; provided that, if all or
any portion of a disproportionate payment obtained as a result of the exercise
of the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Lender by Borrower or any Person claiming through
or succeeding to the rights of Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest.  Each Lender that purchases a participation
in the Obligations pursuant to this Section 12.10 shall from

 

62

--------------------------------------------------------------------------------


 

and after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.  Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in an Obligation so purchased pursuant to this Section 12.10 may
exercise any and all rights of setoff, banker’s lien or counterclaim with
respect to the participation as fully as if the Lender were the original owner
of the Obligation purchased.

 

12.11                 Section Titles.  The Section titles and Table of Contents
contained in this Agreement and any other Loan Document are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

 

12.12                 Counterparts.  Each Loan Document may be executed in any
number of identical counterparts, which shall constitute an original and
collectively and separately constitute a single instrument or agreement.

 

12.13                 Time of the Essence.  Time is of the essence for payment
and performance of the Obligations.

 

12.14                 GOVERNING LAW; VENUE.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.  BORROWER HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN LOS ANGELES COUNTY, CALIFORNIA SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
BORROWER AND AGENT OR ANY LENDER PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, THE LENDERS AND BORROWER
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF LOS ANGELES COUNTY, CALIFORNIA; AND FURTHER PROVIDED, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT OR ANY
LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
AGENT OR SUCH LENDER.  BORROWER EXPRESSLY SUBMITS AND CONSENTS TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY

 

63

--------------------------------------------------------------------------------


 

CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 0 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON BORROWER’S
ACTUAL RECEIPT THEREOF.

 

12.15                 WAIVER OF JURY TRIAL.  AS SET FORTH IN THE ALTERNATIVE
DISPUTE RESOLUTION AGREEMENT, BORROWER, AGENT AND EACH LENDER WAIVE ITS RIGHT TO
A TRIAL BY JURY AND AGREE TO HAVE ANY DISPUTE BETWEEN OR AMONG ANY OTHER
PARTY(IES) RESOLVED PURSUANT TO THE TERMS OF THE ALTERNATIVE DISPUTE RESOLUTION
AGREEMENT.

 

12.16                 Amendments; Consents.  No amendment, modification,
supplement, extension, termination or waiver of any provision of this Agreement
or any other Loan Document, no approval or consent thereunder, and no consent to
any departure by Borrower or any other party therefrom, may in any event be
effective unless in writing signed by Agent and the Required Lenders (and, in
the case of any amendment, modification or supplement of or to any Loan Document
to which Borrower is a party, signed by Borrower, and, in the case of any
amendment, modification or supplement to Section 13, signed by Agent,
respectively), and then only in the specific instance and for the specific
purpose given; provided, however, that:

 

12.16.1                       Any amendment, waiver or consent which would (i)
amend or waive this Section 12.16 or any part thereof; (ii) amend or waive any
of the conditions precedent set forth in Section 4.1; or (iii) amend any
provision of this Agreement that expressly requires the consent or approval of
all or a specified portion of the Lenders, must be in writing and signed or
approved in writing by all of the Lenders;

 

12.16.2                       Any amendment, waiver or consent which releases
any substantial part of the Collateral must be in writing and signed or approved
in writing by all Lenders, except that any release in connection with a sale or
other disposition of Collateral authorized by Section 7.1 shall not require the
approval of any Lenders;

 

12.16.3                       Any amendment, waiver or consent which increases
or decreases the Pro Rata Share of any Lender must be in writing and signed by
such Lender;

 

12.16.4                       Any amendment, waiver or consent which extends the
commitment of any Lender must be in writing and signed by such Lender; and

 

12.16.5                       Any amendment, waiver or consent which modifies
the amount of principal, principal prepayments or the rate of interest payable
on, any Revolving Note, or the amount of any Unused Revolving Loan Fee payable
to any Lender, or any other fee or amount payable to any Lender under the Loan
Documents or to waive an Event of Default consisting of the failure of Borrower
to pay when due principal, interest or any fee must be in writing and signed by
such Lender.

 

64

--------------------------------------------------------------------------------


 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 12.16 shall apply equally to, and shall be binding upon, all the
Lenders and Agent.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Pro Rata Share of such Lender may
not be increased or extended without the consent of such Lender.

 

12.17                 Foreign Lenders and Participants.  Each Lender that is
incorporated or otherwise organized under the Applicable Law of a jurisdiction
other than the United States of America or any State thereof or the District of
Columbia shall deliver to Borrower (with a copy to Agent), on or before the
Closing Date (or on or before accepting an assignment or receiving a
participation interest herein pursuant to Section 12.8, if applicable) two duly
completed copies, signed by an authorized officer, of either Form 1001 (relating
to such Lender and entitling it to a complete exemption from withholding on all
payments to be made to such Lender by Borrower pursuant to this Agreement) or
Form W-8BEN (relating to all payments to be made to such Lender by the Borrower
pursuant to this Agreement) of the United States Internal Revenue Service or
such other evidence (including, if reasonably necessary, Form W-9) satisfactory
to Borrower and Agent that no withholding under the federal income tax laws is
required with respect to such Lender.  Thereafter and from time to time, each
such Lender shall (a) promptly submit to Borrower (with a copy to Agent), such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to
Borrower and Agent of any available exemption from, United States withholding
taxes in respect of all payments to be made to such Lender by Borrower pursuant
to this Agreement and (b) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re designation of its LIBOR lending office,
if any) to avoid any requirement of Applicable Law that Borrower make any
deduction or withholding for taxes from amounts payable to such Lender.  In the
event that Borrower or Agent become aware that a participation has been granted
pursuant to Section 12.8.5 to a financial institution that is incorporated or
otherwise organized under the laws of a jurisdiction other than the United
States of America, any State thereof or the District of Columbia, then, upon
request made by Borrower or Agent to the Lender which granted such
participation, such Lender shall cause such participant financial institution to
deliver the same documents and information to Borrower and Agent as would be
required under this Section if such financial institution were a Lender.

 

12.18                 Confidentiality.  Each of the Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of

 

65

--------------------------------------------------------------------------------


 

this Section, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Agent or any Lender on a non-confidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that (x) is available
to the Agent or any Lender on a non-confidential basis prior to disclosure by
the Borrower or (y) is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Anything in this Agreement to the contrary notwithstanding, Agent may disclose
information concerning the terms and conditions of this Agreement and the other
Loan Documents to loan syndication and pricing reporting services or in its
marketing or promotional materials, with such information to consist of deal
terms and other information customarily found in such publications or marketing
or promotional materials and may otherwise use the name, logos, and other
insignia of Borrower or its Subsidiaries and the lending commitments provided
hereunder in any customary “tombstone” or other customary advertisements, on its
website or in other customary marketing materials of Agent.

 

13.                               AGENT

 

13.1                        Appointment and Authorization.  Subject to Section
12.7.2, each Lender hereby irrevocably appoints and authorizes Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent by the terms thereof or are reasonably
incidental, as determined by Agent, thereto.  This appointment and authorization
is intended solely for the purpose of facilitating the servicing of the Loans
and does not constitute appointment of Agent as trustee for any Lender or as
representative of any Lender for any other purpose and, except as specifically
set forth in the Loan Documents to the contrary, Agent shall take such action
and exercise such powers only in an administrative and ministerial capacity.

 

13.2                        Lenders’ Credit Decisions.  Each Lender agrees that
it has, independently and without reliance upon Agent, any other Lender or the
directors, officers, agents, employees or attorneys of the foregoing parties,
and instead in reliance upon information supplied to it by or on behalf of
Borrower and upon such other information as it has deemed appropriate, made its
own independent credit analysis and decision to enter into this Agreement.  Each
Lender also agrees that it shall, independently and without reliance upon Agent,
any other Lender or the directors, officers, agents, employees or attorneys of
the foregoing parties, continue to make its own independent credit analyses and
decisions in acting or not acting under the Loan Documents.

 

66

--------------------------------------------------------------------------------


 

13.3                        Agent and Affiliates.  Union Bank, N.A. (and each
successor Agent) has the same rights and powers under the Loan Documents as any
other Lender and may exercise the same as though it were not Agent, and the term
“Lender” or “Lenders” includes Union Bank, N.A. in its individual capacity. 
Union Bank, N.A. (and each successor Agent) and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with Borrower or any Affiliate of Borrower, as if it were not
Agent and without any duty to account therefor to Lenders.  Union Bank, N.A.
(and each successor Agent) need not account to any other Lender for any monies
received by it in its capacity as a Lender hereunder.  Agent shall not be deemed
to hold a fiduciary relationship with any Lender and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against Agent.

 

13.4                        Proportionate Interest in any Collateral.  Agent, on
behalf of Lenders, shall hold in accordance with the Loan Documents all items of
any Collateral or interests therein to be received or held by Agent.  Subject to
Agent’s and Lenders’ rights to reimbursement for their costs and expenses
hereunder (including reasonable attorneys’ fees and disbursements and other
professional services and the reasonably allocated costs of attorneys employed
by Agent or a Lender) each Lender shall have an interest in such Collateral or
interests therein in the same proportion that the aggregate obligations owed
such Lender, under the Loan Documents and/or any Interest Rate Protection
Agreement, as applicable, bears to the aggregate obligations owed under the Loan
Documents and all Interest Rate Protection Agreements, without priority or
preference among Lenders.

 

13.5                        Action by Agent.

 

13.5.1                              Absent actual knowledge of Agent of the
existence of an Event of Default, Agent may assume that no Event of Default has
occurred and is continuing, unless Agent (or the Lender that is then Agent) has
received notice from Borrower stating the nature of the Event of Default or has
received notice from a Lender stating the nature of the Event of Default and
that such Lender considers the Event of Default to have occurred and to be
continuing.

 

13.5.2                              Agent has only those obligations under the
Loan Documents as are expressly set forth therein.

 

13.5.3                              Except for any obligation expressly set
forth in the Loan Documents and as long as Agent may assume that no Event of
Default has occurred and is continuing, Agent may, but shall not be required to,
exercise its discretion to act or not act, except that Agent shall be required
to act or not act upon the instructions of the Requisite Lenders (or of all the
Lenders, to the extent required by Section 12.16) and those instructions shall
be binding upon Agent and all Lenders, provided that Agent shall not be required
to act or not act if to do so would be contrary to any Loan Document or to
Applicable Law or would result, in the reasonable judgment of Agent, in
substantial risk of liability to Agent.

 

13.5.4                              If Agent has received a notice specified in
Section 13.5.1, Agent shall immediately give notice thereof to Lenders and shall
act or not act upon the instructions of the Required Lenders (or of all the
Lenders, to the extent required by Section 12.16), provided that

 

67

--------------------------------------------------------------------------------


 

Agent shall not be required to act or not act if to do so would be contrary to
any Loan Document or to Applicable Law or would result, in the reasonable
judgment of Agent, in substantial risk of liability to Agent, and except that if
the Required Lenders fail, for five (5) Business Days after the receipt of
notice from Agent, to instruct Agent, then Agent, in its sole discretion, may
act or not act as it deems advisable for the protection of the interests of
Lenders.

 

13.5.5                              Agent shall have no liability to any Lender
for acting, or not acting, as instructed by the Required Lenders,
notwithstanding any other provision hereof.

 

13.6                        Liability of Agent.  Neither Agent nor any of its
directors, officers, agents, employees or attorneys shall be liable for any
action taken or not taken by them under or in connection with the Loan
Documents, except for their own gross negligence or willful misconduct.  Without
limitation on the foregoing, Agent and its directors, officers, agents,
employees and attorneys:

 

13.6.1                              May treat the payee of any Revolving Note as
the holder thereof until Agent receives notice of the assignment or transfer
thereof, signed by the payee, and may treat each Lender as the owner of that
Lender’s interest in the Obligations for all purposes of this Agreement until
Agent receives notice of the assignment or transfer thereof, signed by that
Lender;

 

13.6.2                              May consult with legal counsel (including
in-house legal counsel), accountants (including in house accountants) and other
professionals or experts selected by it, or with legal counsel, accountants or
other professionals or experts for Borrower or Lenders, and shall not be liable
to the Lenders for any action taken or not taken by it in good faith in
accordance with any advice of such legal counsel, accountants or other
professionals or experts selected by it with reasonable care;

 

13.6.3                              Shall not be responsible to any Lender for
any statement, warranty or representation made in any of the Loan Documents or
in any notice, certificate, report, request or other statement (written or oral)
given or made in connection with any of the Loan Documents except for those
expressly made by it;

 

13.6.4                              Except to the extent expressly set forth in
the Loan Documents, shall have no duty to ask or inquire as to the performance
or observance by Borrower of any of the terms, conditions or covenants of any of
the Loan Documents or to inspect any collateral or any Property, books or
records of Borrower;

 

13.6.5                              Will not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness,
effectiveness, sufficiency or value of any Loan Document, any other instrument
or writing furnished pursuant thereto or in connection therewith, or any
collateral;

 

13.6.6                              Will not incur any liability to the Lenders
by acting or not acting in reliance upon any Loan Document, notice, consent,
certificate, statement, request or other instrument or writing reasonably
believed by it to be genuine and signed or sent by the proper party or parties;
and

 

68

--------------------------------------------------------------------------------


 

13.7                        Indemnification.  Each Lender shall, ratably in
accordance with its proportion of the Revolving Commitment, indemnify and hold
Agent and its directors, officers, agents, employees and attorneys harmless
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and disbursements and
allocated costs of attorneys employed by Agent) that may be imposed on, incurred
by or asserted against it or them in any way relating to or arising out of the
Loan Documents (other than losses incurred by reason of the failure of Borrower
to pay the Indebtedness represented by the Revolving Note) or any action taken
or not taken by it as Agent thereunder, except such as result from its own gross
negligence or willful misconduct.  Without limitation on the foregoing, each
Lender shall reimburse Agent upon demand for that Lender’s Pro Rata Share of any
out of pocket cost or expense incurred by Agent in connection with the
negotiation, preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that Borrower or any other
party is required by Section 12.2 to pay that cost or expense but fails to do so
upon demand.  Nothing in this Section 13.7 shall entitle Agent or any indemnitee
referred to above to recover any amount from Lenders if and to the extent that
such amount has theretofore been recovered from Borrower.  To the extent that
Agent or any indemnitee referred to above is later reimbursed such amount by
Borrower, it shall return the amounts paid to it by Lenders in respect of such
amount.

 

13.8                        Successor Agent.  Agent may, and at the request of
the Required Lenders shall, resign as Agent upon reasonable notice to Lenders
and Borrower effective upon acceptance of appointment by a successor Agent.  If
Agent shall resign as Agent under this Agreement, the Required Lenders shall
appoint from among Lenders a successor Agent for Lenders, which successor Agent
shall be approved by Borrower (and such approval shall not be unreasonably
withheld or delayed).  If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with
Lenders and Borrower, a successor Agent from among Lenders.  Upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers and duties as Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 13, and Section
12.3, shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement.  Notwithstanding the foregoing,
if (a) Agent has not been paid those fees referenced in Section 3.3 or has not
been reimbursed for any expense reimbursable to it under Sections 12.2.2 or
12.2.3, in either case for a period of at least one (1) year and (b) no
successor Agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Agent hereunder until such time, if any, as
the Required Lenders appoint a successor Agent as provided for above.

 

13.9                        No Obligations of Borrower.  Nothing contained in
this Section 13 shall be deemed to impose upon Borrower any obligation in
respect of the due and punctual performance by Agent of its obligations to
Lenders under any provision of this Agreement, and Borrower shall have no
liability to Agent or any of Lenders in respect of any failure by Agent or any
Lender to perform any of its obligations to Agent or Lenders under this
Agreement.

 

69

--------------------------------------------------------------------------------


 

14.                               COMMITMENT COSTS AND RELATED MATTERS.

 

14.1                        Eurodollar Costs and Related Matters.

 

14.1.1                              In the event that after the date hereof any
Governmental Authority imposes on any Lender any reserve or comparable
requirement (including any emergency, supplemental or other reserve) with
respect to the Eurodollar liabilities (as defined in Regulation D or any
comparable regulation of any Governmental Authority having jurisdiction over any
Lender) of any Lender, Borrower shall pay such Lender within five (5) Business
Days after demand all amounts necessary to compensate such Lender (determined as
though such Lender’s LIBOR lending office had funded 100% of its LIBOR Loan in
the Designated Eurodollar Market) in respect of the imposition of such reserve
requirements (provided, that Borrower shall not be obligated to pay any such
amount which arose prior to the date which is ninety (90) days preceding the
date of such demand or is attributable to periods prior to the date which is
ninety (90) days preceding the date of such demand).  Such Lender’s
determination of such amount shall be conclusive in the absence of manifest
error.

 

14.1.2                              If, after the date hereof, the existence or
occurrence of any Special Eurodollar Circumstance:

 

(a)                                 shall subject any Lender or its LIBOR
lending office to any tax, duty or other charge or cost with respect to any
LIBOR Loan, its Note evidencing such LIBOR Loan(s) or its obligation to make
LIBOR Loans, or shall change the basis of taxation of payments to any Lender
attributable to the principal of or interest on any LIBOR Loan or any other
amounts due under this Agreement in respect of any LIBOR Loan, its Note
evidencing such LIBOR Loan(s) or its obligation to make LIBOR Loans, excluding
taxes imposed on or measured in whole or in part by its overall net income by
(i) any jurisdiction (or political subdivision thereof) in which it is organized
or maintains its principal office or LIBOR lending office or (ii) any
jurisdiction (or political subdivision thereof) in which it is “doing business”;

 

(b)                                 shall impose, modify or deem applicable any
reserve not applicable or deemed applicable on the date hereof (including any
reserve imposed by the Board of Governors of the Federal Reserve System, special
deposit, capital or similar requirements against assets of, deposits with or for
the account of, or credit extended by, any Lender or its LIBOR lending office);
or

 

(c)                                  shall impose on any Lender or its LIBOR
lending office or the Designated Eurodollar Market any other condition affecting
any LIBOR Loan, its Note evidencing such LIBOR Loan(s), its obligation to make
LIBOR Loans or this Agreement, or shall otherwise affect any of the same;

 

and the result of any of the foregoing, as determined in good faith by any
Lender, increases the cost to any Lender or its LIBOR lending office of making
or maintaining any LIBOR Loan or in respect of any LIBOR Loan, any Revolving
Note evidencing LIBOR Loans or its obligation to make LIBOR Loans or reduces the
amount of any sum received or receivable by any Lender or its LIBOR lending
office with respect to any LIBOR Loan, its Note evidencing such LIBOR Loan(s) or
its obligation to make LIBOR Loans (assuming such Lender’s LIBOR lending office

 

70

--------------------------------------------------------------------------------


 

had funded 100% of its LIBOR Loan in the Designated Eurodollar Market), then,
within five (5) Business Days after demand by such Lender (with a copy to
Agent), Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction (determined as
though such Lender’s LIBOR lending office had funded 100% of its LIBOR Loan in
the Designated Eurodollar Market); provided, that Borrower shall not be
obligated to pay any such amount which arose prior to the date which is ninety
(90) days preceding the date of such demand or is attributable to periods prior
to the date which is ninety (90) days preceding the date of such demand.  A
statement of Lender claiming compensation under this subsection shall be
conclusive in the absence of manifest error.

 

14.1.3                              If, after the date hereof, the existence or
occurrence of any Special Eurodollar Circumstance shall, in the good faith
opinion of any Lender, make it unlawful or impossible for such Lender or its
LIBOR lending office to make, maintain or fund its portion of any LIBOR Loan, or
materially restrict the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the Designated Eurodollar Market, or to determine or
charge interest rates based upon the LIBOR Basis, and such Lender shall so
notify Agent, then such Lender’s obligation to make LIBOR Loans shall be
suspended for the duration of such illegality or impossibility and Agent
forthwith shall give notice thereof to the other Lenders and Borrower.  Upon
receipt of such notice, the outstanding principal amount of such Lender’s LIBOR
Loans, together with accrued interest thereon, automatically shall be converted
to Base Rate Loans on either (a) the last day of the LIBOR Loan Period(s)
applicable to such LIBOR Loans if such lender may lawfully continue to maintain
and fund such LIBOR Loans to such day(s) or (b) immediately if such Lender may
not lawfully continue to fund and maintain such LIBOR Loans to such day(s),
provided that in such event the conversion shall not be subject to payment of a
prepayment fee under Sections 3.5 or 12.2.5.  The Lenders agree to endeavor
promptly to notify Borrower of any event of which it has actual knowledge,
occurring after the Closing Date, which will cause any Lender to notify Agent
under this Section, and agree to designate a different LIBOR lending office if
such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.  In the event that any Lender is unable, for the reasons set forth
above, to make, maintain or fund its portion of any LIBOR Loan, such Lender
shall fund such amount as a Base Rate Loan for the same period of time, and such
amount shall be treated in all respects as a Base Rate Loan.  Any Lender whose
obligation to make LIBOR Loans has been suspended under this Section shall
promptly notify Agent and Borrower of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension.  Borrower shall have the right
to terminate the Revolving Commitment of any Lender for which the funding of
LIBOR Loans becomes unlawful or impossible, as set forth above, and to
substitute a new Lender into this Agreement subject to the provisions of Section
12.7.2 of this Agreement.

 

14.1.4                              If, after the date hereof, with respect to
any proposed LIBOR Loan, any Lender:

 

(a)                                 reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of such Lender, deposits in Dollars (in the
applicable amounts) are not being offered to Lender in the Designated Eurodollar
Market for the applicable LIBOR Loan Period; or

 

71

--------------------------------------------------------------------------------


 

(b)                                 LIBOR Basis as determined by such lender (i)
does not represent the effective pricing to lender for deposits in Dollars in
the Designated Eurodollar Market in the relevant amount for the applicable LIBOR
Loan Period, or (ii) will not adequately and fairly reflect the cost to such
Lender of making the applicable LIBOR Loans;

 

then such Lender forthwith shall give notice thereof to Borrower and Agent,
whereupon until such Lender notifies Borrower that the circumstances giving rise
to such suspension no longer exist, the obligation of Lender to make any future
LIBOR Loans shall be suspended.

 

14.1.5                              Each Lender agrees to endeavor promptly to
notify Borrower of any event of which it has actual knowledge, occurring after
the Closing Date, which will entitle any Lender to compensation pursuant to this
Section, and agrees to designate a different LIBOR lending office if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to Lender.  Any request for compensation by any Lender under
this Section shall set forth the basis upon which it has been determined that
such an amount is due from Borrower, a calculation of the amount due, and a
certification that the corresponding costs have been incurred by such lender.

 

14.2                        Capital Adequacy.  If, after the date hereof, any
Lender (or any Affiliate of any Lender) shall have reasonably determined that
the adoption of any Applicable Law, governmental rule, regulation or order
regarding the capital adequacy of banks or bank holding companies, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
Affiliate of any Lender) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender (or any Affiliate of
such Lender) as a consequence of any of such Lender’s obligations hereunder to a
level below that which it could have achieved but for such adoption, change or
compliance (taking into consideration the policies of any Lender (or Affiliate
of any Lender) with respect to capital adequacy immediately before such
adoption, change or compliance and assuming that the capital of such Lender (or
Affiliate of such Lender) was fully utilized prior to such adoption, change or
compliance), then, upon demand by such Lender, Borrower shall immediately pay to
such Lender such additional amounts as shall be sufficient to compensate such
Lender for any such reduction actually suffered; provided, that there shall be
no duplication of amounts paid to any Lender pursuant to this sentence and
Section 14.1.  Such Lender’s determination of the amount to be paid to such
Lender by Borrower as a result of any event referred to in this Section 14.2
shall, absent manifest error, be deemed final, binding and conclusive upon
Borrower.

 

14.3                        Federal Reserve System/Wire Transfers.  The
obligation of any Lender to make any loan by wire transfer to Borrower or any
other Person shall be subject to all Applicable Law, including the policy of the
Board of Governors of the Federal Reserve System on Reduction of Payments System
Risk as in effect from time to time.  Borrower acknowledges that such laws,
regulations and policy may delay the transmission of any funds to Borrower.

 

72

--------------------------------------------------------------------------------


 

14.4                        Assignment of Revolving Commitments Under Certain
Circumstances; Duty to Mitigate.  In the event (a) any Lender requests
compensation pursuant to Section 14.1 or 14.2, above, (b) any Lender delivers a
notice described in Section 14.1 or 14.2, above, (c) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by any Borrower and which consent is required under this Agreement for
such amendment, waiver or other modification, or (d) any Lender is a Defaulting
Lender, Borrower may, at its sole expense and effort (including with respect to
the assignment fee referred to in Section 12.7.2), upon notice to such Lender
and Agent, require such Lender to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 12.7.2),
all of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such assigned obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that (x)
such assignment shall not conflict with any law, rule or regulation or order of
any court or other Governmental Authority having jurisdiction, (y) Borrower
shall have received the prior written consent of Agent, which consent shall not
unreasonably be withheld or delayed, and (z) Borrower or such assignee shall
have paid to the affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Loans of such Lender, respectively, affected by such
assignment plus all fees and other amounts accrued for the account of such
Lender to the extent provided hereunder (and, with respect to replacement of a
Defaulting Lender, any additional amounts required to be paid under Section
12.8.6; provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation or
notice, as referred to above in (a) and (b) of this Section 14.4, as the case
may be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 14.1 or 14.2, above, or cease to
result in amounts being payable under Section 14.1 or 14.2, as the case may be,
or if such Lender shall waive its right to claim or notice under Section 14.1 or
14.2, as applicable in respect of such circumstances or event or shall consent
to the proposed amendment, waiver, consent or other modification, as the case
may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder.  Each Lender hereby grants to Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Commitment
Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
paragraph.  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing or assignment,
delegation and transfer.

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

BORROWER:

 

 

 

DTS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Melvin Flanigan

 

Name:

Melvin Flanigan

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

AGENT:

 

 

 

UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Carlos Herrera

 

Name:

Carlos Herrera

 

Title:

Vice President

 

 

 

 

 

 

 

LENDER:

 

 

 

UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Lauren Hom

 

Name:

Lauren Hom

 

Title:

Vice President

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Commitment Assignment and Acceptance

 

[TO BE APPENDED]

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Compliance Certificate

 

[TO BE APPENDED]

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Notice of Borrowing

 

[TO BE APPENDED]

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Request for Conversion/Continuation

 

[TO BE APPENDED]

 

D-1

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Schedule of Documents

 

COLLATERAL DOCUMENTS

 

1.                                       Security Agreement

 

a.                                       stock certificates

 

b.                                      stock powers

 

2.                                       Collateral Assignment

 

3.                                       UCC-1 Financing Statements on Borrower
and Guarantors

 

LOAN DOCUMENTS

 

4.                                       Loan Agreement

 

5.                                       Revolving Note

 

6.                                       Swingline Note

 

7.                                       Guaranty

 

8.                                       Alternative Dispute Resolution
Agreement

 

9.                                       Closing Certificate

 

10.                                 Secretary’s Certificates and Resolutions for
Borrower and Guarantors

 

11.                                 Opinion of Borrower’s and Guarantors’
Counsel

 

Schedule 1.1 - 1

--------------------------------------------------------------------------------


 

Schedule 2.1

 

Lenders:  Revolving Commitment— Pro Rata Share

 

Commitment

 

Lender

 

Pro Rata Share of
Revolving
Commitment

 

$

30,000,000.00

 

Union Bank, N.A.

 

100

%

 

Schedule 2.1 - 1

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Locations of Offices, Collateral and Books and Records

 

Schedule 5.2 - 1

--------------------------------------------------------------------------------


 

Schedule 5.5

 

Subsidiaries

 

Schedule 5.5 - 1

--------------------------------------------------------------------------------


 

Schedule 5.9

 

Intellectual Property

 

Schedule 5.9 - 1

--------------------------------------------------------------------------------


 

Schedule 5.10

 

Litigation

 

Schedule 5.10 - 1

--------------------------------------------------------------------------------


 

Schedule 5.17

 

Hazardous Materials

 

Schedule 5.17 - 1

--------------------------------------------------------------------------------


 

Schedule 5.19

 

Insurance

 

Schedule 5.19 - 1

--------------------------------------------------------------------------------


 

Schedule 6.16

 

Post-Closing

 

1.

 

Within thirty (30) days after the Closing Date (or such later dated as may be
agreed to by Agent in writing in its sole discretion), Borrower shall deliver to
Agent, in form and substance reasonably satisfactory to Agent: (a) the Pledge
Agreement (BVI Sub), duly executed by Borrower, (b) newly issued original share
certificates and original undated stock powers executed in blank with respect to
65% of the voting equity interest and 100% of the non-voting equity interest of
BVI Sub, (c) an opinion of counsel in form and substance reasonably satisfactory
to Agent with respect to the pledge of Borrower’s equity interests in BVI Sub,
and (d) an updated Schedule 5.2 to the Security Agreement reflecting the
information on the newly issued share certificates mentioned in clause (a) above
(which such schedule, upon delivery to, and approval of, same by Agent, shall
without any further action by any party hereto, update and replace Schedule 5.2
to the Security Agreement).

 

 

 

2.

 

Within the time period provided therein, Borrower shall have delivered the items
required pursuant to Section 4.2(a) of the Security Agreement with respect to
Borrower’s primary operating account.

 

 

 

3.

 

Within thirty (30) days after the Closing Date (or such later dated as may be
agreed to by Agent in writing in its sole discretion), Borrower shall deliver to
Agent evidence that authorized UCC termination statements have been properly
filed with respect to each of the financing statements existing as of the
Closing Date naming either Imperial Bank or Comerica Bank as a secured party.

 

 

 

4.

 

Within sixty (60) days after the Closing Date (or such later dated as may be
agreed to by Agent in writing in its sole discretion), Borrower shall deliver to
Agent evidence that (a) duly executed releases have been properly filed with the
United States Patent and Trademark Office (the “USPTO”) with respect to each of
the filings at the USPTO existing as of the Closing Date naming either Imperial
Bank or Comerica Bank as a secured party and (b) proper filings have been made
with the USPTO in order to evidence the transfer of all material Intellectual
Property which has been acquired by or otherwise transferred to Borrower or any
of its Subsidiaries prior to the Closing Date, including, without limitation,
the patents and trademarks identified in writing by Agent or its counsel prior
to the Closing Date.

 

Schedule 6.16 - 1

--------------------------------------------------------------------------------


 

Schedule 7.7

 

Existing Liens

 

Schedule 7.7 - 1

--------------------------------------------------------------------------------


 

Schedule 7.8

 

Existing Indebtedness

 

Schedule 7.8 - 1

--------------------------------------------------------------------------------


 

Schedule 7.10

 

Existing Investments

 

Schedule 7.10 - 1

--------------------------------------------------------------------------------